--------------------------------------------------------------------------------

Exhibit 10.1





 
 


SHARE EXCHANGE AGREEMENT
 
 
by and among




CHINA CURRENCY DEVELOPMENT LIMITED,


ACE STRATEGY HOLDINGS LIMITED,


 VELVET ROPE SPECIAL EVENTS, INC.
 
 
AND
 
MANEEJA NOORY
 
 
dated as of December 31, 2010
 
 
 
 
 











 
 

--------------------------------------------------------------------------------

 

 
SHARE EXCHANGE AGREEMENT
 
SHARE EXCHANGE AGREEMENT, dated as of December 31, 2010 (this “Agreement”) by
and among China Currency Development Limited, a Hong Kong corporation (“China
Currency”), ACE Strategy Holdings Limited, a British Virgin Islands corporation
(“ACE”), Velvet Rope Special Events, Inc., a Delaware Corporation (“VELV”), and
Maneeja Noory.
 
WHEREAS, ACE owns 100% of the issued and outstanding capital stock of China
Currency, such capital stock being hereinafter referred to as the “China
Currency Shares”; and
 
WHEREAS, (i) China Currency and ACE believe it is in their respective best
interests for ACE to exchange all of the China Currency Shares for 1,173,000
newly-issued common shares (the “VELV Shares”), $.0001 par value per share, in
the capital stock of VELV (“Common Stock”), and 64,445 warrants (the “VELV
Warrants”), with each warrant to purchase one share of VELV Common Stock
exercisable for three years at a price of $5.11 per share, issued in accordance
with Schedule “1”; and (ii) VELV believes it is in its best interest to acquire
the China Currency Shares in exchange for the VELV Shares, all upon the terms
and subject to the conditions set forth in this Agreement (the “Share
Exchange”); and
 
WHEREAS, it is the intention of the parties that: (i) VELV shall acquire 100% of
the China Currency Shares in exchange solely for the number of VELV Shares set
forth herein; (ii) the Share Exchange shall qualify as a tax-free reorganization
under Section 368(a)(1)(B) of the Internal Revenue Code of 1986, as amended (the
“Code”); and (iii) the Share Exchange shall qualify as a transaction in
securities exempt from registration or qualification under the Securities Act of
1933, as amended and in effect on the date of this Agreement (the “Securities
Act”); and
 
WHEREAS, immediately prior to the Share Exchange, VELV shall cancel 3,920,000
shares of VELV held by certain VELV stockholders and Maneeja Noory shall forgive
all debt owed to her by VELV; and
 
WHEREAS, immediately prior to the Share Exchange, not more than
4,140,000  shares of Common Stock of VELV shall be issued and outstanding; and
 
WHEREAS, immediately following the Share Exchange, not more than 1,393,000
shares of Common Stock of VELV shall be issued and outstanding;
 
NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto agree as follows:
 
 

 
1

--------------------------------------------------------------------------------

 

 
ARTICLE I
 
EXCHANGE OF CHINA CURRENCY SHARES FOR VELV SHARES
 
Section 1.1      Agreement to Exchange China Currency Shares for VELV
Shares.  On the Closing Date (as hereinafter defined) and upon the terms and
subject to the conditions set forth in this Agreement, ACE shall assign,
transfer, convey and deliver the China Currency Shares to VELV, and in
consideration and exchange therefor VELV shall assign, transfer, convey and
deliver the VELV Shares to ACE. At the Closing, the VELV Shares and VELV
Warrants to be issued to ACE (or its designees) in exchange for the China
Currency Shares shall be issued in accordance with the subscription agreement
attached hereto and incorporated into this Agreement as Schedule “2a” (the
“Subscription Agreement”) and the warrant agreement attached hereto and
incorporated into this agreement as Schedule “2b” (the “Warrant Agreement”),
respectively.
 
Section 1.2      Capitalization at the Closing.  On the Closing Date,
immediately before the consummation of the Share Exchange, VELV shall have as
authorized capital stock a total of 100,000,000 shares of Common Stock, $.0001
par value per share, of which not more than 4,140,000 shares of Common Stock
shall be issued and outstanding, and 5,000,000 shares of Preferred Stock at
$.0001 par value per share of which no shares of Preferred Stock shall be issued
and outstanding.
 
Section 1.3      Closing and Actions at Closing.
 
a.           The closing of the Share Exchange (the "Closing") shall take place
at 5:00 p.m. E.S.T. on the day the conditions to closing set forth in Articles V
and VI herein have been satisfied or waived, or at such other time and date as
the parties hereto shall agree in writing (the "Closing Date"), at the offices
of Macdonald Tuskey.
 
b.           At the Closing: (i) ACE shall deliver to VELV the stock
certificates representing one hundred percent (100%) of the China Currency
Shares, duly endorsed in blank for transfer or accompanied by appropriate stock
powers duly executed in blank; and (ii) in full consideration and exchange for
the China Currency Shares, VELV shall issue and deliver to ACE (or its
designees) (A) stock certificates representing all of the VELV Shares in
proportion to their respective ownership of the VELV Shares; and (B) warrant
certificates representing the VELV Warrants, the whole as set out in Schedule 1
hereto, and in accordance with Schedules 2a and 2b hereto
 


ARTICLE II


REPRESENTATIONS AND WARRANTIES OF VELV AND MANEEJA NOORY
 
Each of VELV and Maneeja Noory (where specifically included) hereby, severally
and not jointly, represents, warrants and agrees that all of the statements in
the following subsections of this Section 2 are true and complete as of the date
hereof, and shall, except as contemplated by this Agreement, be true and
complete as of the Closing Date as if first made on such date:
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
Section 2.1      Disclosure Schedules
 
The disclosure schedules referenced in this Section 2 (the “VELV Disclosure
Schedules”) comprise lists of all exceptions to the truth and accuracy in all
material respects of, and of all disclosures or descriptions required by, the
representations and warranties set forth in this Section 2. For purposes of this
Section 2, any statement, facts, representations, or admissions contained in the
public filings made by VELV with the United States Securities and Exchange
Commission (the “SEC”), are deemed to be included in the VELV Disclosure
Schedules and all such information is deemed to be fully disclosed to China
Currency and ACE.
 
Section 2.2      Corporate Organization and Documents
 
a.           VELV is a corporation duly organized, validly existing and in good
standing under the laws of Delaware, and has all requisite corporate power and
authority to own its properties and assets and to conduct its business as now
conducted and is duly qualified to do business and is in good standing in each
jurisdiction in which the nature of the business conducted by VELV or the
ownership or leasing of its properties makes such qualification and being in
good standing necessary, except where the failure to be so qualified and in good
standing shall not have a material adverse effect on the business, operations,
properties, assets, condition or results of operation of VELV;
 
b.       Copies of the Articles of Incorporation and By-laws of VELV (including
all amendments thereto existing as of the date hereof) listed in Schedule “3”
hereto (the “VELV Charter Documents”), have been furnished to ACE and to China
Currency, and such copies are accurate and complete as of the date hereof.   The
minute books of VELV are current as required by law, contain the minutes of all
meetings of the Board of Directors and stockholders of VELV from its date of
incorporation to the date of this Agreement, and adequately reflect all material
actions taken by the Board of Directors and stockholders of VELV.  VELV is not
in violation of any of the provisions of the VELV Charter Documents.
 
Section 2.3      Capitalization of VELV.
 
a.          On the Closing Date, immediately before the consummation of the
Share Exchange, the entire authorized capital stock of VELV shall be
100,000,000  shares of Common Stock, of which not more than 4,140,000  shares of
Common Stock shall be issued and outstanding.  Immediately following the Share
Exchange, ACE shall own approximately 84.20% of the total combined voting power
of all classes of VELV stock entitled to vote on a fully diluted basis.
 
b.          The issuance of the VELV Shares shall be in accordance with the
provisions of this Agreement.  On the Closing Date all of the issued and
outstanding shares of Common Stock of VELV Shares and all of the VELV Shares to
be issued pursuant to this Agreement shall have been duly authorized and, when
issued, shall be validly issued, fully paid and non-assessable, shall have been
issued in compliance with all applicable securities laws, and shall have been
issued free of preemptive rights of any security holder.   As of the date of
this Agreement there are, and as of the Closing Date there shall be, no
outstanding or authorized options, warrants, agreements,
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
commitments, conversion rights, preemptive rights or other rights to subscribe
for, purchase or otherwise acquire or receive any shares of VELV’s capital
stock, nor are there or shall there be any outstanding or authorized stock
appreciation, phantom stock, profit participation or similar rights with respect
to VELV or any Common Stock, or any voting trusts, proxies or other agreements
or understandings with respect to the voting of VELV’s capital stock as of the
Closing Date, except with respect to the securities to be issued pursuant to
this Agreement.  There are no registration rights, and there is no voting trust,
proxy, rights plan, anti-takeover plan or other agreement or understanding to
which VELV is a party or by which it is bound with respect to any equity
security of any class of VELV.
 
Section 2.4     Subsidiaries and Equity Investments.  VELV will not, upon the
Closing,  directly or indirectly own any capital stock or other securities of,
or any beneficial ownership interest in, or hold any equity or similar interest,
or have any investment in any corporation, limited liability company,
partnership, limited partnership, joint venture or other company, person or
other entity, including without limitation any Subsidiary of VELV.  For purposes
of this Agreement, a “Subsidiary” of a company means any entity in which, at the
date of this Agreement, such company or any of its subsidiaries directly or
indirectly owns any of the capital stock, equity or similar interests or voting
power.
 
Section 2.5     Authorization and Validity of Agreements.    Each of VELV and
Maneeja Noory has all corporate power and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby.  The execution and delivery of this Agreement
by VELV and Maneeja Noory, and the consummation by VELV of the transactions
contemplated hereby, have been duly authorized by all necessary corporate action
of VELV and Maneeja Noory, and no other corporate proceedings on the part of
VELV are necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. This Agreement constitutes the valid and legally binding
obligation of VELV and Maneeja Noory, and is enforceable in accordance with its
terms.  VELV is under no obligation to notify, make any filings with, or obtain
any authorization, consent or approval of any government or governmental agency
or other person in order for it  to consummate the transactions contemplated by
this Agreement, other than filings that may be required or permitted under
states securities laws, the Securities Act of 1933, as amended (the “Securities
Act”) and/or the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) resulting from the issuance of the VELV Shares.
 
Section 2.6     No Conflict or Violation.  Neither the execution and delivery of
this Agreement by VELV, nor the consummation by VELV of the transactions
contemplated hereby shall: (i) violate any provision of the VELV Charter
Documents; (ii) violate any constitution, statute, regulation, rule, injunction,
judgment, order, decree, ruling, charge or other restriction of any government,
governmental agency, court, administrative panel or other tribunal to which VELV
is subject; (iii) conflict with, result in a breach of, constitute a default
under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify or cancel, or require any notice under any
agreement, contract, lease, license, instrument or other arrangement to which
VELV is a party or by which it is bound, or to which any of its assets is
subject; or (iv) result in or require the creation or imposition of any
encumbrance of any nature upon or with respect to any of VELV’s assets,
including without limitation the VELV Shares.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
Section 2.7     Material Agreements.  Except as set forth in the list of
material agreements set forth in Schedule “4” (VELV Material Agreements)
attached hereto, VELV is not a party to or bound by any contracts, including,
but not limited to, any:
 
a.           employment, advisory or consulting contract;
 
b.           plan providing for employee benefits of any nature;
 
c.           lease with respect to any property or equipment;
 
d.           contract, agreement, understanding or commitment for any future
expenditure in excess of $5,000 in the aggregate;
 
e.           contract or commitment pursuant to which it has assumed,
guaranteed, endorsed, or otherwise become liable for any obligation of any other
person, entity or organization;
 
f.           agreement with any person relating to the dividend, purchase or
sale of securities, that has not been settled by the delivery or payment of
securities when due, and which remains unsettled upon the date of this
Agreement.
 
Neither Maneeja Noory nor any of its Affiliates is a party to any side
agreements relating to the Share Exchange.
 
Section 2.8     Litigation.  To the best knowledge of VELV or Maneeja Noory
there is no action, suit, proceeding or investigation (each an “Action”) pending
or, currently threatened against VELV or any of its Subsidiaries or any of their
respective Affiliates, that may affect the validity of this Agreement or the
right of VELV or Maneeja Noory to enter into this Agreement or to consummate the
transactions contemplated hereby.  To the best knowledge of VELV or Maneeja
Noory, there is no Action pending or currently threatened against VELV or any of
its Subsidiaries or any of their respective Affiliates before any court or by or
before any governmental body or any arbitration board or tribunal, nor is there
any judgment, decree, injunction or order of any court, governmental department,
commission, agency, instrumentality or arbitrator against VELV or any of its
Subsidiaries or any of their respective Affiliates.  Neither VELV nor any of its
Subsidiaries or any of their respective Affiliates is a party or subject to the
provisions of any order, writ, injunction, judgment or decree of any court or
government agency or instrumentality.  There is no Action by VELV or any of its
Subsidiaries or any of their respective Affiliates relating to VELV currently
pending or which VELV or any of its Subsidiaries or any of their respective
Affiliates intends to initiate.
 
Section 2.9     Compliance with Laws.   VELV, each of its Subsidiaries, and each
of their respective Affiliates has been and is in compliance with, and has not
received any notice of any violation of any, applicable law, ordinance,
regulation or rule of any kind whatsoever, including without limitation the
Securities Act, the Exchange Act, the applicable rules and regulations of the
SEC, or the applicable securities laws and rules and regulations of any
state.  VELV is not an “investment company” as such term is defined by the
Investment Company Act of 1940, as amended.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
Section 2.10    Financial Statements, SEC Filings, and Material Liabilities.
 
a.           VELV’s financial statements (the “VELV Financial Statements”)
contained in its periodic reports filed with the SEC have been prepared in
accordance with generally accepted accounting principles applicable in the
United States of America (“U.S. GAAP”) applied on a consistent basis throughout
the periods indicated and with each other, except that those of the VELV
Financial Statements that are not audited do not contain all footnotes required
by U.S. GAAP. The VELV Financial Statements fairly present the financial
condition and operating results of VELV as of the dates, and for the periods,
indicated therein, subject to normal year-end audit adjustments.  Except as set
forth in the VELV Financial Statements, VELV has no material liabilities
(contingent or otherwise). VELV is not a guarantor or indemnitor of any
indebtedness of any other person, firm or corporation.  VELV maintains and shall
continue to maintain until the Closing a standard system of accounting
established and administered in accordance with U.S. GAAP.
 
b.         (i)       VELV has timely made all filings with the SEC that it has
been required to make under the Securities Act and the Exchange Act (the “Public
Reports”).  Each of the Public Reports has complied in all material respects
with the applicable provisions of the Securities Act, the Exchange Act, and the
Sarbanes/Oxley Act of 2002 (the “Sarbanes/Oxley Act”) and/or regulations
promulgated thereunder.  None of the Public Reports, as of their respective
dates, contained any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements made therein not misleading.  To
the knowledge of VELV or the VELV Maneeja Noory, there is no event, fact or
circumstance that would cause any certification signed by any officer of VELV in
connection with any Public Report pursuant to the Sarbanes/Oxley Act to be
untrue, inaccurate or incorrect in any respect.  There is no revocation order,
suspension order, injunction or other proceeding or law affecting the trading of
its Common Stock.   The consummation of the transactions contemplated by this
Agreement do not conflict with and shall not result in any violation of any
FINRA or OTC Bulletin Board trading requirement or standard applicable to VELV
or its common stock.  All of the issued and outstanding shares of VELV’s common
stock have been issued in compliance with the Securities Act of 1933 and
applicable state securities laws and no stockholder of VELV has any right to
rescind or other claim against VELV for failure to comply with the Securities
Act of 1933 (the “Securities Act”) or state securities laws.
 
(ii)      Since the date of the filing of its annual report on Form 10-K for the
year ended December 31, 2009, except as specifically disclosed in the Public
Reports: (A) there has been no event, occurrence or development that has
resulted in or could result in a Material Adverse Effect (for purposes of this
Section 2.10, a “Material Adverse Effect” means any event, occurrence, fact,
condition, change or effect that is materially adverse to the business, assets,
condition (financial or otherwise), operating results or prospects of VELV); (B)
VELV has not incurred any liabilities, contingent or otherwise, other than
professional fees, which are accurately disclosed in the Public Reports;
(C)  VELV has not declared or made any dividend or distribution of cash or
property to its shareholders, purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock, or issued any equity
securities; and (D) VELV has not made any loan, advance or capital contribution
to or investment in any person or entity.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
Section 2.11   Books and Financial Records.  All the accounts, books, registers,
ledgers, Board minutes and financial and other material records of whatsoever
kind of each of VELV and any Subsidiary of VELV have been fully, properly and
accurately kept and completed; there are no material inaccuracies or
discrepancies of any kind contained or reflected therein; and they give and
reflect a true and fair view of the financial, contractual and legal position of
VELV and each such Subsidiary.
 
Section 2.12   Employee Benefit Plans.  VELV does not have any “Employee Benefit
Plan” as defined in the U.S. Employee Retirement Income Security Act of 1974 or
similar plans under any applicable laws.
 
Section 2.13   Absence of Undisclosed Liabilities.  As of the Closing Date, VELV
shall have no liabilities of any kind whatsoever except as disclosed in the
Financial Statements.  VELV is not a guarantor of any indebtedness of any other
person, entity or corporation.
 
Section 2.14   No Broker Fees.  No brokers, finders or financial advisory fees
or commissions shall be payable by or to VELV or Maneeja Noory or any of their
respective Affiliates with respect to the transactions contemplated by this
Agreement.
 
Section 2.15   No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or anticipated by VELV to arise,
between VELV and any accountants and/or lawyers formerly or presently employed
by VELV.  VELV is current with respect to fees owed to its accountants and
lawyers.
 
Section 2.16   Disclosure.  This Agreement and any certificate attached hereto
or delivered in accordance with the terms hereby by or on behalf of VELV in
connection with the transactions contemplated by this Agreement, when taken
together, do not contain any untrue statement of a material fact or omit any
material fact necessary in order to make the statements contained herein and/or
therein not misleading.
 
Section 2.17   Survival.  Each of the representations and warranties set forth
in this Article II shall be deemed represented and made by VELV and Maneeja
Noory at the Closing as if made at such time and shall survive the Closing for a
period terminating twenty-four months after the date of the Closing.
 
ARTICLE III


REPRESENTATIONS AND WARRANTIES OF CHINA CURRENCY AND ACE
 
China Currency and ACE hereby represent, warrant and agree that all of the
statements in the following subsections of this Section 3 are true and complete
as of the date hereof, and shall, except as contemplated by this Agreement, be
true and complete as of the Closing Date as if first made on such date.  The
disclosure schedules referenced in this Section 3 (the “China Currency
Disclosure Schedules”) comprise lists of all exceptions to the truth and
accuracy in all material respects of, and of all disclosures or descriptions
required by, the representations and warranties set forth in this Section 3.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
Section 3.1     Corporate Organization.   China Currency is organized as a Hong
Kong corporation and is validly existing and in good standing under the laws of
Hong Kong; and has the requisite corporate power and authority to own, lease and
operate its assets and properties and to carry on its business as it is now
being or currently planned to be conducted.  China Currency is in possession of
all franchises, grants, authorizations, licenses, permits, easements, consents,
certificates, approvals and orders (“Approvals”) necessary to own, lease and
operate the properties it purports to own, operate or lease and to carry on its
business as it is now being conducted and to consummate the transactions
contemplated under this Agreement, except where the failure to have such
Approvals could not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the business, operations, properties, assets,
condition or results of operation of China Currency.  Copies of the following
organizational documents of China Currency (referred to herein as the " China
Currency Charter Documents"): (a) the articles or certificate of incorporation;
(b)  the by-laws or code of regulations ; (c) any other document performing a
similar function to the documents specified in clauses (a) or (b) adopted or
filed in connection with the creation, formation or organization of a Person (as
defined elsewhere in this Agreement); and (d) any and all amendments to any of
the foregoing.  China Currency is not in violation of any of the provisions of
the China Currency Charter Documents.  The minute books or the equivalent of
China Currency contain true and accurate records of all meetings and consents in
lieu of meetings of its Board of Directors and stockholders ("Corporate
Records"), from the time of its organization until the date hereof.  The stock
ledgers and other ownership records of the shares of all of China Currency’s
common stock (the “China Currency Share Records”) are true, complete and
accurate records of the ownership of the shares of such capital stock as of the
date thereof and contain all issuances and transfers of such shares since the
time of organization of China Currency.  The documents listed in Schedule “5”
(China Currency Charter Documents and Records) hereto constitutes a complete and
accurate list of all the documents described in this Section 3.1.
 
Section 3.2    Capitalization of China Currency; Title to the China Currency
Shares.  On the Closing Date, immediately before the transactions to be
consummated pursuant to this Agreement, China Currency shall have authorized
capital consisting of an unlimited number of common shares, par value HK$1.00
per share, 10,000 shares of which, constituting all of the China Currency
Shares, are issued and outstanding and owned of record by ACE.  The China
Currency Shares are the sole outstanding shares of common stock of China
Currency and there are no outstanding options, warrants, agreements,
commitments, conversion rights, preemptive rights or other rights to subscribe
for, purchase or otherwise acquire any shares of common stock or any un-issued
or treasury shares of common stock of China Currency.
 
Section 3.3      Subsidiaries and Equity Investments.
 
a.           Each Subsidiary and Affiliated company of China Currency is set
forth on Schedule “6” hereto (Subsidiaries of China Currency),6.
 
b.          Except as set forth on Schedule 6 hereto (Subsidiaries of China
Currency),China Currency does not, directly or indirectly, own any capital stock
or other securities of, or have any beneficial ownership interest in, or hold
any equity or similar interest, or have any investment in any corporation,
limited liability company, partnership, limited partnership, joint venture or
other company, person or other entity. For each entity listed thereon, Schedule
“6”
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
sets forth its jurisdiction of organization and the percentage of the
outstanding capital stock or other equity interests of such entity that is held
by China Currency. Each entity listed on Schedule “6”is duly organized and
validly existing and, except as expressly set forth on Schedule “6” , is in good
standing under the laws of the jurisdiction of its formation; has the requisite
corporate power and authority to own its properties and to carry on its business
as now being conducted; and, if applicable, is duly qualified as a foreign
entity to do business and, to the extent legally applicable, is in good standing
in every jurisdiction in which its ownership of property or the nature of the
business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not have
a material adverse effect.
 
Section 3.4      Authorization and Validity of Agreements.  China Currency has
all corporate power and authority to execute and deliver this Agreement, to
perform its obligations hereunder and to consummate the transactions
contemplated hereby.  ACE has full power and authority to execute and deliver
this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby.  This Agreement constitutes the valid and
legally binding obligation of China Currency and ACE and is enforceable in
accordance with its terms against each of them.  Neither China Currency nor ACE
need give any notice to, make any filings with, or obtain any authorization,
consent or approval of any government or governmental agency or other person in
order for it to consummate the transactions contemplated by this Agreement,
other than filings that may be required or permitted under state securities
laws, the Securities Act and/or the Exchange Act resulting from the transfer and
exchange of the China Currency Shares. The execution and delivery of this
Agreement by China Currency and ACE, and the consummation by China Currency and
by ACE of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action of China Currency and ACE, and no other corporate
proceedings on the part of China Currency or other actions on the part of ACE
are necessary to authorize this Agreement or to consummate the transactions
contemplated hereby.
 
Section 3.5     No Conflict or Violation.  Neither the execution and delivery of
this Agreement by China Currency or ACE, nor the consummation by China Currency
and/or ACE of the transactions contemplated hereby shall: (i) violate any
provision of the China Currency Charter Documents, (ii) violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge or other restriction of any government, governmental agency,
court, administrative panel or other tribunal to which China Currency and/or ACE
are subject,  (iii) conflict with, result in a breach of, constitute a default
under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify or cancel, or require any notice under any
agreement, contract, lease, license, instrument or other arrangement to which
China Currency and/or ACE is/are a party or by which it/they is/are bound, or to
which any of its/their/his assets is subject; or (iv) result in or require the
creation or imposition of any encumbrance of any nature upon or with respect to
any of China Currency’s or any of ACE’ assets, including without limitation the
China Currency Shares.
 
Section 3.6     Compliance with Laws and Other Instruments. Except as would not
have a Material Adverse Effect on China Currency, the business and operations of
China Currency have been and are being conducted in accordance with all
applicable foreign, federal, state and local laws, rules and regulations and all
applicable orders, injunctions, decrees, writs, judgments, determinations and
awards of all courts and governmental agencies and
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
instrumentalities.  Except as would not have a Material Adverse Effect on China
Currency, China Currency is not, and is not alleged to be, in violation of, or
(with or without notice or lapse of time or both) in default under, or in breach
of, any term or provision of the China Currency Charter Documents or of any
indenture, loan or credit agreement, note, deed of trust, mortgage, security
agreement or other material agreement, lease, license or other instrument,
commitment, obligation or arrangement to which China Currency is a party or by
which any of China Currency’s properties, assets or rights are bound or
affected.  To the knowledge of China Currency, no other party to any material
contract, agreement, lease, license, commitment, instrument or other obligation
to which China Currency is a party are (with or without notice or lapse of time
or both) in default thereunder or in breach of any term thereof.  China Currency
is not subject to any obligation or restriction of any kind or character, nor
are there, to the knowledge of China Currency, any event or circumstance
relating to China Currency that materially and adversely affects in any way
their business, properties, assets or prospects or that would prevent or make
burdensome their performance of or compliance with all or any part of this
Agreement or the consummation of the transactions contemplated hereby or
thereby.  “Material Adverse Effect” means, when used with respect to China
Currency, any change, effect or circumstance which, individually or in the
aggregate, would reasonably be expected to (a) have a material adverse effect on
the business, assets, financial condition or results of operations of China
Currency, in each case taken as a whole, or (b) materially impair the ability of
China Currency to perform its obligations under this Agreement, excluding any
change, effect or circumstance resulting from (i) the announcement, pendency or
consummation of the transactions contemplated by this Agreement, (ii) changes in
the United States securities markets generally, or (iii) changes in general
economic, currency exchange rate, political or regulatory conditions in
industries in which China Currency operates.
 
Section 3.7      Investment Representations.
 
a.          The VELV Shares shall be acquired hereunder solely for the account
of ACE (or its designee(s)) for investment, and not with a view to the resale or
distribution thereof. ACE understands and is able to bear any economic risks
associated with acquiring the VELV Shares. ACE has had full access to all the
information it considers necessary or appropriate to make an informed investment
decision with respect to the VELV Shares.
 
b.          No offer to enter into this Agreement has been made by VELV to ACE
in the United States. ACE or any of their respective Affiliates or any person
acting on their behalf or on behalf of any such Affiliate, has engaged or shall
engage in any activity undertaken for the purpose of, or that reasonably could
be expected to have the effect of, conditioning the markets in the United States
for the VELV Shares, including, but not limited to, effecting any sale or short
sale of securities, prior to the expiration of any restricted period contained
in Regulation S promulgated under the Securities Act (any such activity being
defined herein as a “Directed Selling Effort”).  To the best knowledge of ACE
this Agreement and the transactions contemplated herein are not part of a plan
or scheme to evade the registration provisions of the Securities Act, and the
VELV Shares and VELV Warrants are being acquired for investment purposes by ACE
(or its designee(s)).  ACE agree that all offers and sales of the VELV Shares
from the date hereof and through the expiration of any restricted period set
forth in Rule 903 of Regulation S (as the same may
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
be amended from time to time hereafter) shall not be made to U.S. Persons
(within the meaning of Regulation S) or for the account or benefit of U.S.
Persons and shall otherwise be made in compliance with the provisions of
Regulation S and any other applicable provisions of the Securities
Act.   Neither ACE, nor any of its representatives or designees has conducted
any Directed Selling Effort as that term is used and defined in Rule 902 of
Regulation S, and none of them shall engage in any such Directed Selling Effort
within the United States through the expiration of any restricted period set
forth in Rule 903 of Regulation S.
 
Section 3.9      Ownership of Shares.  Schedule “7” hereto constitutes a
complete and accurate list of each shareholder of China Currency (each a “China
Currency Shareholder”), including the number of shares held by each of them
immediately prior to the Closing .  Each China Currency Shareholder is both the
record and beneficial owner of the China Currency Shares set forth opposite such
China Currency Shareholder's name on Schedule “7” hereto. Each China Currency
Shareholder is not the record or beneficial owner of any China Currency Shares
not indicated in Schedule “7”.  The information set forth on Schedule “7”with
respect to each China Currency Shareholder is accurate and complete.   Each
China Currency Shareholder has and shall transfer at the Closing, good and
marketable title to the China Currency Shares shown as owned of record by such
China Currency Shareholder on Schedule “7” to this Agreement, free and clear of
all liens, claims, charges, encumbrances, pledges, mortgages, security
interests, options, rights to acquire, proxies, voting trusts or similar
agreements, restrictions on transfer or adverse claims of any nature whatsoever
(“Liens”).
 
Section 3.10    Pre-emptive Rights.   At Closing, no China Currency Shareholder
shall have any pre-emptive rights or any other rights to acquire any China
Currency Shares that have not been waived or exercised. 
 
Section 3.11   Disclosure.  This Agreement, the schedules hereto and any
certificate attached hereto or delivered in accordance with the terms hereof by
or on behalf of China Currency or ACE in connection with the transactions
contemplated by this Agreement, when taken together, do not contain any untrue
statement of a material fact or omit any material fact necessary in order to
make the statements contained herein and/or therein not misleading.
 
Section 3.12    Title to and Condition of Properties.  China Currency owns or
holds under valid leases or other rights to use all real property, plants,
machinery and equipment necessary for the conduct of the business of China
Currency as presently conducted, except where the failure to own or hold such
property, plants, machinery and equipment would not have a Material Adverse
Effect on China Currency.  The material buildings, plants, machinery and
equipment necessary for the conduct of the business of China Currency as
presently conducted are structurally sound, are in good operating condition and
repair and are adequate for the uses to which they are being put, in each case,
taken as a whole, and none of such buildings, plants, machinery or equipment are
in need of maintenance or repairs, except for ordinary, routine maintenance and
repairs that are not material in nature or cost.
 
Section 3.13    Absence of Undisclosed Liabilities.  Schedule “8” (China
Currency Financial Statements) hereto sets forth the audited consolidated
financial statements (the “China Currency Financial Statements”) of China
Currency for the fiscal years ended December 31, 2009 and December 31,
2008.  Except as set forth in the China Currency Financial Statements, China
Currency and the China Currency Subsidiaries have no debt, obligation or
liability
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
(whether accrued, absolute, contingent, liquidated or otherwise, whether due or
to become due, whether or not known to China Currency) arising out of any
transaction or business entered into, or any act or omission entered into at or
prior to the Closing Date , except for those incurred in the usual and ordinary
course of business and which do not exceed US$10,000 in the aggregate.  All
debts, obligations or liabilities between China Currency and any of its current
or former directors and officers shall be cancelled prior to the Closing.  Upon
the Closing, China Currency shall have not incurred any liabilities or
obligations other than those incurred in the usual and ordinary course of
business since December 31, 2009.
 
Section 3.14    Changes.  China Currency has not, since December 31, 2009:
 
a.           Conducted its business or entered into any transaction other than
in the usual and ordinary course of business, except for this Agreement.
 
b.           Suffered or experienced any change in, or affecting, their
condition (financial or otherwise), properties, assets, liabilities, business,
operations, results of operations or prospects other than changes, events or
conditions in the usual and ordinary course of their business, none of which
would have a Material Adverse Effect;
 
c.           Made any loans or advances to any Person;
 
d.           Created or permitted to exist any Lien on any material property or
asset of China Currency, other than (a) Liens for taxes not yet payable or in
respect of which the validity thereof is being contested in good faith by
appropriate proceedings and for the payment of which the relevant party has made
adequate reserves; (b) Liens in respect of pledges or deposits under workmen’s
compensation laws or similar legislation, carriers, warehousemen, mechanics,
laborers and material-men and similar Liens, if the obligations secured by such
Liens are not then delinquent or are being contested in good faith by
appropriate proceedings conducted and for the payment of which the relevant
party has made adequate reserves; (c) statutory Liens incidental to the conduct
of the business of the relevant party which were not incurred in connection with
the borrowing of money or the obtaining of advances or credits and that do not
in the aggregate materially detract from the value of its property or materially
impair the use thereof in the operation of its business; and (d) Liens that
would not have a Material Adverse Effect ;
 
e.           Issued, sold, disposed of or encumbered, or authorized the
issuance, sale, disposition or encumbrance of, or granted or issued any option
to acquire any shares of their capital stock or any other of their securities or
any equity security of any class of China Currency, or altered the term of any
of their outstanding securities or made any change in their outstanding shares
of capital stock or their capitalization, whether by reason of reclassification,
recapitalization, stock split, combination, exchange or readjustment of shares,
stock dividend or otherwise;
 
f.           Declared, set aside, made or paid any dividend or other
distribution to any of their stockholders;
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
g.           Terminated or modified any and all agreements, contracts,
arrangements, leases, commitments or otherwise, of China Currency, of the type
and nature that is required to be disclosed by reporting issuers with the SEC,
including but not limited to any Material China Currency Agreement (as defined
below), except for termination upon expiration in accordance with the terms
thereof;
 
h.           Released, waived or cancelled any claims or rights relating to or
affecting China Currency in excess of US$10,000 in the aggregate or instituted
or settled any Action involving in excess of US$10,000 in the aggregate;
 
i.            Paid, discharged or satisfied any claim, obligation or liability
in excess of US $10,000 in the aggregate, except for liabilities incurred prior
to the date of this Agreement in the ordinary course of business;
 
j.            Created, incurred, assumed or otherwise become liable for any
indebtedness in excess of US$10,000 in the aggregate, other than professional
fees;
 
k.           Guaranteed or endorsed in a material amount any obligation or net
worth of any Person;
 
l.            Acquired the capital stock or other securities or any ownership
interest in, or substantially all of the assets of, any other Person;
 
m.          Changed their method of accounting or the accounting principles or
practices utilized in the preparation of their financial statements, other than
as required by U.S. GAAP;
 
n.           Except as set forth on Schedule “9”, entered into any agreement, or
otherwise obligated itself, to do any of the foregoing.
 
Section 3.15    Material China Currency Agreement.  Except as set forth in the
list of material agreements set forth in Schedule “9” (the “China Currency
Material Agreements”) attached hereto, China Currency is not a party to or bound
by any contracts, including, but not limited to, any:
 
a.           employment, advisory or consulting contract;
 
b.           plan providing for employee benefits of any nature;
 
c.           lease with respect to any property or equipment;
 
d.           contract, agreement, understanding or commitment for any future
expenditure in excess of $5,000 in the aggregate;
 
e.           contract or commitment pursuant to which it has assumed,
guaranteed, endorsed, or otherwise become liable for any obligation of any other
person, entity or organization;
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
f.           agreement with any person relating to the dividend, purchase or
sale of securities, that has not been settled by the delivery or payment of
securities when due, and which remains unsettled upon the date of this
Agreement.
 
China Currency has made available to VELV and Maneeja Noory, prior to the date
of this Agreement, true, correct and complete copies of each written Material
China Currency Contract, including each amendment, supplement and modification
thereto.
 
a.           No Defaults.  Each Material China Currency Contract is a valid and
binding agreement of China Currency and is in full force and effect.  Except as
would not have a Material Adverse Effect, China Currency is not in breach or
default of any Material China Currency Contract to which they are a party and,
to the knowledge of China Currency, no other party to any Material China
Currency Contract is in breach or default thereof.  Except as would not have a
Material Adverse Effect, no event has occurred or circumstance exists that (with
or without notice or lapse of time) would (a) contravene, conflict with or
result in a violation or breach of, or become a default or event of default
under, any provision of any Material China Currency Contract; or (b) permit
China Currency or any other Person the right to declare a default or exercise
any remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate or modify any Material China Currency Contract.  China Currency has
not received notice of the pending or threatened cancellation, revocation or
termination of any Material China Currency Contract to which it is a
party.  There are no renegotiations of, or attempts to renegotiate, or
outstanding rights to renegotiate any material terms of any Material China
Currency Contract.
 
Section 3.16    Material Assets.  The financial statements of China
Currency reflect the material properties and assets (real and personal) owned or
leased by China Currency.
 
Section 3.17   Litigation; Orders.  There are no Actions (whether U.S. or
non-U.S. federal, state, local or foreign) pending or, to the best knowledge of
China Currency, threatened against or affecting any of China Currency or any  of
China Currency’s properties, assets, business or employees.  To the best
knowledge of China Currency, there are no facts that might result in or form the
basis for any such Action and China Currency is not subject to any injunction,
judgment, order, decree, ruling, charge or other restriction of any government,
governmental agency, court, administrative panel or other tribunal.
 
Section 3.18   Licenses.  Except as would not have a Material Adverse Effect,
China Currency possesses from the appropriate Governmental Authority all
licenses, permits, authorizations, approvals, franchises and rights that are
necessary for any of China Currency and the China Currency Subsidiaries to
engage in their business as currently conducted and to permit China Currency to
own and use their properties and assets in the manner in which they currently
own and use such properties and assets (collectively the “China Currency
Permits”). China Currency has not received notice from any Governmental
Authority or other Person that there are lacking any license, permit,
authorization, approval, franchise or right necessary for China Currency to
engage in its business as currently conducted and to permit China Currency to
own and use its properties and assets in the manner in which it currently owns
and uses such properties and assets.  Except as would not have a Material
Adverse Effect, all China Currency Permits are valid and in full force and
effect.  Except as would not have a Material Adverse Effect, no event has
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
occurred or circumstance exists that may (with or without notice or lapse of
time):  (a) constitute or result, directly or indirectly, in a violation of or a
failure to comply with any China Currency Permit; or (b) result, directly or
indirectly, in the revocation, withdrawal, suspension, cancellation or
termination of, or any modification to, any China Currency Permit.  China
Currency has not received notice from any Governmental Authority or any other
Person regarding:  (a) any actual, alleged, possible or potential contravention
of any China Currency Permit; or (b) any actual, proposed, possible or potential
revocation, withdrawal, suspension, cancellation, termination of, or
modification to, any China Currency Permit.  All applications required to have
been filed for the renewal of such China Currency Permits have been duly filed
on a timely basis with the appropriate Persons, and all other filings required
to have been made with respect to such China Currency Permits have been duly
made on a timely basis with the appropriate Persons.  All China Currency Permits
are renewable by their terms or in the ordinary course of business without the
need to comply with any special qualification procedures or to pay any amounts
other than routine fees or similar charges, all of which have, to the extent
due, been duly paid.
 
Section 3.19    Interested Party Transactions.  No officer, director or
stockholder of any of China Currency or any Affiliate or “associate” (as such
term is defined in Rule 405 of the SEC under the Securities Act) of any such
Person, have or have had, either directly or indirectly: (1) an interest in any
Person which (a) furnishes or sells services or products which are furnished or
sold or are proposed to be furnished or sold by China Currency, or (b) purchases
from or sells or furnishes to, or proposes to purchase from, sell to or furnish
China Currency any goods or services; or (2) a beneficial interest in any
contract or agreement to which China Currency is a party or by which they may be
bound or affected.
 
Section 3.20    Governmental Inquiries.  China Currency has provided to VELV a
copy of each material written inspection report, questionnaire, inquiry, demand
or request for information received by China Currency from any Governmental
Authority, and China Currency’s response thereto, and each material written
statement, report or other document filed by China Currency with any
Governmental Authority.
 
Section 3.21    Intellectual Property.  Except as set forth on the list of
intellectual property assets of China Currency attached hereto and incorporated
into this Agreement as Schedule “10” (the “China Currency Intellectual
Property”), China Currency does not own, use or license any Intellectual
Property in their business as presently conducted.  For purposes of this
Agreement, “Intellectual Property” means all industrial and intellectual
property, including, without limitation, all U.S. and non-U.S. patents, patent
applications, patent rights, trademarks, trademark applications, common law
trademarks, Internet domain names, trade names, service marks, service mark
applications, common law service marks, and the goodwill associated therewith,
copyrights, in both published and unpublished works, whether registered or
unregistered, copyright applications, franchises, licenses, know-how, trade
secrets, technical data, designs, customer lists, confidential and proprietary
information, processes and formulae, all computer software programs or
applications, layouts, inventions, development tools and all documentation and
media constituting, describing or relating to the above, including manuals,
memoranda, and records, whether such intellectual property has been created,
applied for or obtained anywhere throughout the world.
 
Section 3.22    Stock Option Plans; Employee Benefits.
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
a.           China Currency has no stock option plans providing for the grant by
China Currency of stock options to directors, officers or employees.
 
b.           China Currency has no employee benefit plans or arrangements
covering their present and former employees or providing benefits to such
persons in respect of services provided China Currency.
 
c.           Neither the consummation of the transactions contemplated hereby
alone, nor in combination with another event, with respect to each director,
officer, employee and consultant of China Currency, shall result in (a) any
payment (including, without limitation, severance, unemployment compensation or
bonus payments) becoming due from China Currency, (b) any increase in the amount
of compensation or benefits payable to any such individual or (c) any
acceleration of the vesting or timing of payment of compensation payable to any
such individual.  No agreement, arrangement or other contract of China Currency
provides benefits or payments contingent upon, triggered by, or increased as a
result of a change in the ownership or effective control of China Currency.
 
Section 3.23    Environmental and Safety Matters.  Except as would not have a
Material Adverse Effect:
 
a.           China Currency has at all time been and is in compliance with all
Environmental Laws (as defined below) applicable to China Currency.
 
b.           There are no Actions pending or threatened against China Currency
alleging the violation of any Environmental Law (as defined below) or
Environmental Permit applicable to China Currency or alleging that China
Currency is a potentially responsible party for any environmental site
contamination.
 
c.           Neither this Agreement nor the consummation of the transactions
contemplated by this Agreement shall impose any obligations to notify or obtain
the consent of any Governmental Authority or third Persons under any Law or
other requirement relating to the environment, natural resources, or public or
employee health and safety (“Environmental Laws”) applicable to China Currency.
 
Section 3.24   Board Recommendation.  The Board of Directors of China Currency,
at a meeting duly called and held, has determined that this Agreement and the
transactions contemplated by this Agreement are advisable and in the best
interests of ACE and has duly authorized this Agreement and the transactions
contemplated by this Agreement.
 
Section 3.25    Survival.  Each of the representations and warranties set forth
in this Article III shall be deemed represented and made by China Currency and
ACE at the Closing as if made at such time and shall survive the Closing for a
period terminating twenty-four (24) months after the date of the Closing.
 
Section 3.26   Tax Returns, Payments and Elections.  Each of China Currency, ACE
and their respective Subsidiaries have timely filed all Tax (as defined below)
returns, statements, reports, declarations and other forms and documents
(including, without limitation, estimated tax returns and reports and material
information returns and reports) (the “Tax Returns”) required pursuant to
applicable law to be filed with any Tax Authority (as defined below).  All such
Tax Returns are accurate, complete and correct in all material respects, and
each of VELV and its Subsidiaries has timely paid all Taxes due.  Each of China
Currency, ACE and its Subsidiaries has withheld or
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
collected from each payment made to each of its employees the amount of all
Taxes (including, but not limited to, United States income taxes and other
foreign taxes) required to be withheld or collected therefrom, and has paid the
same to the proper Tax Authority.  For purposes of this Agreement, the following
terms have the following meanings:  “Tax” (and, with correlative meaning,
“Taxes” and “Taxable”) means any and all taxes including, without limitation,
(i) any net income, alternative or add-on minimum tax, gross income, gross
receipts, sales, use, ad valorem, transfer, franchise, profits, value added, net
worth, license, withholding, payroll, employment, excise, severance, stamp,
occupation, premium, property, environmental or windfall profit tax, custom,
duty or other tax, governmental fee or other like assessment or charge of any
kind whatsoever, together with any interest or any penalty, addition to tax or
additional amount imposed by any United States, local or foreign governmental
authority or regulatory body responsible for the imposition of any such tax
(domestic or foreign) (a “Tax Authority”), (ii) any liability for the payment of
any amounts of the type described in sub-section (i) as a result of being a
member of an Affiliated, consolidated, combined or unitary group for any taxable
period or as the result of being a transferee or successor thereof, and (iii)
any liability for the payment of any amounts of the type described in
subsections (i) or (ii) as a result of any express or implied obligation to
indemnify any other person.
 
ARTICLE IV
 
COVENANTS
 
Section 4.1      Certain Changes and Conduct of Business.
 
a.           From and after the date of this Agreement and until the Closing
Date, VELV shall conduct its business solely in the ordinary course consistent
with past practices and, in a manner consistent with all representations,
warranties or covenants of VELV contained herein.
 
b.          From and after the date of this Agreement, China Currency and each
of its Subsidiaries shall:
 
  i.         continue to maintain, in all material respects, its properties in
accordance with present practices in a condition suitable for its current use;
 
  ii.        file, when due or required, federal, state, foreign and other tax
returns and other reports required to be filed and pay when due all taxes,
assessments, fees and other charges lawfully levied or assessed against it,
unless the validity thereof is contested in good faith and by appropriate
proceedings diligently conducted;
 
  iii.       continue to conduct its business in the ordinary course consistent
with past practices;
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
  iv.      keep its books of account, records and files in the ordinary course
and in accordance with existing practices; and
 
  v.       continue to maintain existing business relationships with suppliers.
 
c.          From and after the date of this Agreement, ACE  shall not sell,
transfer, convey, assign or otherwise dispose of, or contract or otherwise agree
to sell, transfer, convey, assign or otherwise dispose of any of the China
Currency Shares except as provided by this Agreement.
 
Section 4.2      Access to Properties and Records.  China Currency shall afford
to VELV’s accountants, counsel and authorized representatives, and VELV shall
afford to China Currency’s accountants, counsel and authorized representatives,
full access during normal business hours throughout the period prior to the
Closing Date (or the earlier termination of this Agreement) to all of such
parties’ properties, books, contracts, commitments and records and, during such
period, shall furnish promptly to the requesting party all other information
concerning the other party's business, properties and personnel as the
requesting party may reasonably request, provided that no investigation or
receipt of information pursuant to this Section 4.2 shall affect any
representation or warranty of or the conditions to the obligations of any party.
 
Section 4.3     Negotiations.  From and after the date hereof until the earlier
of the Closing or the termination of this Agreement, no party to this Agreement,
nor any of its officers or directors (subject to such director's fiduciary
duties), nor anyone acting on behalf of any party or other persons shall,
directly or indirectly, encourage, solicit, engage in discussions or
negotiations with, or provide any information to, any person, firm, or other
entity or group concerning any merger, sale of substantial assets, purchase or
sale of shares of capital stock or similar transaction involving any party.  A
party shall promptly communicate to any other party any inquiries or
communications concerning any such transaction which they may receive or of
which they may become aware.
 
Section 4.4     Consents and Approvals.  The parties shall: (i) use their
reasonable commercial efforts to obtain all necessary consents, waivers,
authorizations and approvals of all governmental and regulatory authorities,
domestic and foreign, and of all other persons, firms or corporations required
in connection with the execution, delivery and performance by them of this
Agreement; and (ii) diligently assist and cooperate with each party in preparing
and filing all documents required to be submitted by a party to any governmental
or regulatory authority, domestic or foreign, in connection with such
transactions and in obtaining any governmental consents, waivers, authorizations
or approvals which may be required to be obtained connection in with such
transactions.
 
Section 4.5     Public Announcement.  Unless otherwise required by applicable
law or regulation, the parties hereto shall consult with each other before
issuing any press release or otherwise making any public statements with respect
to this Agreement and shall not issue any such press release or make any such
public statement prior to such consultation.
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
Section 4.6     Registration of Warrants.  Within three months after the
Closing, VELV shall cause a registration statement (the “Registration
Statement”) to be filed with the U.S. Securities and Exchange Commission,
covering 100% of the common stock underlying the VELV Warrants and shall use its
commercially reasonable efforts to cause the Registration Statement to become
effective within one hundred twenty (120) days following the date of the filing
of the Registration Statement.  VELV shall also use its commercially reasonable
efforts to maintain the effectiveness of the Registration Statement for a period
of three (3) years from the Closing.
 
VELV will be deemed not to have used commercially reasonable efforts to cause
the Registration Statement to become, or to remain effective during the
requisite period if VELV voluntarily takes any action that would (or omits any
action the omission of which would) result in either: (i) the Registration
Statement not being declared effective; or (ii) the holders of securities
covered by a previously effective registration statement being prohibited by
applicable law from trading the securities covered thereby.
 
ARTICLE V


CONDITIONS TO OBLIGATIONS OF CHINA CURRENCY AND ACE
 
The obligations of China Currency and ACE to consummate the transactions
contemplated by this Agreement are subject to the fulfillment, at or before the
Closing Date, of the following conditions, any one or more of which may be
waived by China Currency and ACE at their sole discretion:
 
Section 5.1      Representations and Warranties of VELV and Maneeja Noory.   All
representations and warranties made by VELV and Maneeja Noory in this Agreement
shall be true and correct in all material respects on and as of the Closing Date
as if again made by VELV and Maneeja Noory on and as of such date and insofar as
any inconsistency or inaccuracy does not or shall not have a VELV Material
Adverse Effect, except insofar as the representations and warranties relate
expressly and solely to a particular date or period, in which case, subject to
the limitations applicable to the particular date or period, they shall be true
and correct in all material respects on and as of the Closing Date with respect
to such date or period.
 
Section 5.2     Agreements and Covenants. Each of VELV and Maneeja Noory shall
have performed and complied in all material respects with all agreements and
covenants required by this Agreement to be performed or complied with by on or
prior to the Closing Date.
 
Section 5.3     Consents and Approvals.  All consents, waivers, authorizations
and approvals of any governmental or regulatory authority, domestic or foreign,
and of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement shall be in full force and
effect on the Closing Date.
 


 
19

--------------------------------------------------------------------------------

 
 
 
Section 5.4     No Violation of Orders.  No preliminary or permanent injunction
or other order issued by any court or governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, which declares this Agreement invalid in any respect or prevents the
consummation of the transactions contemplated hereby, or which materially and
adversely affects the assets, properties, operations, prospects, net income or
financial condition of VELV shall be in effect; and no action or proceeding
before any court or governmental or regulatory authority, domestic or foreign,
shall have been instituted or threatened by any government or governmental or
regulatory authority, domestic or foreign, or by any other person, or entity
which seeks to prevent or delay the consummation of the transactions
contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.
 
Section 5.5      Share and Debt Cancellations. ACE shall have received such
documents required for the cancellation of all debt owed to Maneeja Noory and
for 3,920,000 common shares held by Maneeja Noory in the capital stock of VELV.
 
Section 5.6     Other Closing Documents. ACE shall have received such
certificates, instruments and documents in confirmation of the representations
and warranties of VELV and Maneeja Noory, VELV’s and Maneeja Noory’s performance
of their respective obligations hereunder, and/or in furtherance of the
transactions contemplated by this Agreement, the whole as ACE and/or their
respective counsel may reasonably request.
 
ARTICLE VI
 
CONDITIONS TO OBLIGATIONS OF VELV
 
The obligations of VELV to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by VELV in its sole
discretion:
 
Section 6.1      Representations and Warranties of China Currency or ACE.  All
representations and warranties made by China Currency and ACE in this Agreement
shall be true and correct on and as of the Closing Date as if again made by
China Currency or ACE, as applicable, on and as of such date.
 
Section 6.2     Agreements and Covenants.  Each of China Currency and ACE shall
have performed and complied in all material respects with all agreements and
covenants required by this Agreement to be performed or complied with by each of
them on or prior to the Closing Date.
 
Section 6.3     Consents and Approvals.  All consents, waivers, authorizations
and approvals of any governmental or regulatory authority, domestic or foreign,
and of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement shall have been duly
obtained and shall be in full force and effect on the Closing Date.
 
 

 
20

--------------------------------------------------------------------------------

 
 
 
Section 6.4      No Violation of Orders.  No preliminary or permanent injunction
or other order issued by any court or other governmental or regulatory
authority, domestic or foreign, nor any statute, rule, regulation, decree or
executive order promulgated or enacted by any government or governmental or
regulatory authority, domestic or foreign, that declares this Agreement invalid
or unenforceable in any respect or which prevents the consummation of the
transactions contemplated hereby, or which materially and adversely affects the
assets, properties, operations, prospects, net income or financial condition of
China Currency, taken as a whole, shall be in effect; and no action or
proceeding before any court or government or regulatory authority, domestic or
foreign, shall have been instituted or threatened by any government or
governmental or regulatory authority, domestic or foreign, or by any other
person, or entity which seeks to prevent or delay the consummation of the
transactions contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.
 
Section 6.5     Other Closing Documents.  VELV shall have received such
certificates, financial statements, instruments and documents in confirmation of
the representations and warranties of China Currency and ACE, the performance of
China Currency and ACE’s respective obligations hereunder and/or in furtherance
of the transactions contemplated by this Agreement as VELV or its counsel may
reasonably request.
 
ARTICLE VII
 
POST-CLOSING AGREEMENTS
 
Section 7.1      Consistency in Reporting.     Each party hereto agrees that if
the characterization of any transaction contemplated in this agreement or any
ancillary or collateral transaction is challenged, each party hereto shall
testify, affirm and ratify that the characterization contemplated in such
agreement was the characterization intended by the party; provided, however,
that nothing herein shall be construed as giving rise to any obligation if the
reporting position is determined to be incorrect by final decision of a court of
competent jurisdiction.
 
Section 7.2      Form 8-K.    Within four (4) business days of the Closing Date,
VELV and China Currency shall have ensured that a Current Report on Form 8-K has
been filed with the SEC in respect of the transaction contemplated hereby.
 
Section 7.3      Forward Share Split.    VELV shall use its commercially
reasonable efforts to effect a 5.113636 for 1 forward share split within three
(3) months of closing.
 
Section 7.4      Name Change.     VELV shall use its best commercially
reasonable efforts to effect a change in the company’s name to Eastern Security
& Protection Services, Inc. within three (3) months of closing.
 
 

 
21

--------------------------------------------------------------------------------

 
 
 
ARTICLE VIII


TERMINATION AND ABANDONMENT
 
Section 8.1      Methods of Termination.  This Agreement may be terminated and
the transactions contemplated hereby may be abandoned at any time before the
Closing:
 
a.           By the mutual written consent of ACE and VELV;
 
b.           By VELV, on a material breach on the part of China Currency or ACE
of any representation, warranty, covenant or agreement set  forth in this
Agreement, or if any representation or warranty of China Currency or ACE shall
become untrue, in either case such that any of the conditions set forth in
Article VII hereof would not be satisfied (a " China Currency Breach"), and such
breach, if capable of cure, has not been cured within ten (10) days after
receipt by China Currency and ACE of a written notice from VELV setting forth in
detail the nature of such China Currency Breach;
 
c.           By ACE, upon a material breach on the part of VELV of any
representation, warranty, covenant or agreement set forth in this Agreement, or,
if any representation or warranty of VELV shall become untrue, in either case
such that any of the conditions set forth in Article VI hereof would not be
satisfied (a "VELV Breach"), and such breach, if capable of cure, has not been
cured within ten (10) days after receipt by VELV of a written notice from ACE
setting forth in detail the nature of such VELV Breach;
 
d.           By either VELV or ACE, if the Closing shall not have consummated
before ninety (90) days after the date hereof; provided, however, that this
Agreement may be extended by written notice of either ACE or VELV if the Closing
shall not have been consummated as a result of China Currency or VELV having
failed to receive all required regulatory approvals or consents with respect to
this transaction or as the result of the entering of an order as described in
this Agreement; and further provided, however, that the right to terminate this
Agreement under this Section 8.1(d) shall not be available to any party whose
failure to fulfill any obligations under this Agreement has been the cause of,
or resulted in, the failure of the Closing to occur on or before this date; or
 
e.           By either ACE or VELV if a court of competent jurisdiction or
governmental, regulatory or administrative agency or commission shall have
issued an order, decree or ruling or taken any other action (which order, decree
or ruling the parties hereto shall use its best efforts to lift), which
permanently restrains, enjoins or otherwise prohibits the transactions
contemplated by this Agreement.
 

 
22

--------------------------------------------------------------------------------

 
 
 
Section 8.2     Procedure Upon Termination.  In the event of termination and
abandonment of this Agreement pursuant to Section 8.1, written notice thereof
shall forthwith be given by the terminating parties to the other parties and
this Agreement shall terminate and the transactions contemplated hereby shall be
abandoned, without further action.  If this Agreement is terminated as provided
herein, no party to this Agreement shall have any liability or further
obligation to any other party to this Agreement; provided, however, that no
termination of this Agreement pursuant to this Article VIII shall relieve any
party of liability for a breach of any provision of this Agreement occurring
before such termination.
 
ARTICLE IX
 
MISCELLANEOUS PROVISIONS
 
Section 9.1     Survival of Provisions.  The respective representations,
warranties, covenants and agreements of each of the parties to this Agreement
(except covenants and agreements which are expressly required to be performed
and are performed in full on or before the Closing Date) shall expire on the
first day of the twenty-four (24) month anniversary of the Closing Date (the
“Survival Period”), subject to Sections 2.18 and 3.25.  In the event of a breach
of any of such representations, warranties or covenants, the party to whom such
representations, warranties or covenants have been made shall have all rights
and remedies for such breach available to it under the provisions of this
Agreement or otherwise, whether at law or in equity, regardless of any
disclosure to, or investigation made by or on behalf of such party on or before
the Closing Date.
 
Section 9.2      Indemnification.
 
a.           Indemnification Obligations in favor of the Executive Officers,
Directors, Employees and Controlling Stockholders of VELV.  Notwithstanding the
limitation set forth in Section 9.1 and subject to the limitation set forth in
this Section 9.2, from and after the Closing Date until the expiration of the
twenty-four-month anniversary of the Closing Date, China Currency and ACE shall
reimburse and hold harmless the VELV’s executive officers, directors, employees
in office immediately prior to the Closing and Maneeja Noory (each such person
and his heirs, executors, administrators, agents, successors and assigns is
referred to herein as a “VELV Indemnified Party”) against and in respect of any
and all damages, losses, settlement payments, in respect of deficiencies,
liabilities, costs, expenses and claims suffered, sustained, incurred or
required to be paid by any VELV Indemnified Party, and any and all actions,
suits, claims, or legal, administrative, arbitration, governmental or other
procedures or investigation against any VELV Indemnified Party, which arises or
results from a third-party claim brought against a VELV Indemnified Party to the
extent based on (i) a breach of the representations and warranties with respect
to the business, operations or assets of China Currency, (ii) the actions or
omissions of any officer, director, shareholder, employee, or agent of China
Currency after the Closing, or (iii) any actions or omissions or any VELV
Indemnified Party taken in furtherance of the transactions contemplated by this
Agreement.
 
 
 
23

--------------------------------------------------------------------------------

 
 
 
Section 9.3     Publicity.  No party shall cause the publication of any press
release or other announcement with respect to this Agreement or the transactions
contemplated hereby without the consent of the other parties, unless a press
release or announcement is required by law. including but not limited to any
requirements under the Securities Exchange Act of 1934.  If any such
announcement or other disclosure is required by law, the disclosing party agrees
to give the non-disclosing parties prior notice and an opportunity to comment on
the proposed disclosure.
 
Section 9.4     Successors and Assigns.  This Agreement shall inure to the
benefit of, and be binding upon, the parties hereto and their respective
successors and assigns; provided, however, that no party shall assign or
delegate any of the obligations created under this Agreement without the prior
written consent of the other parties.
 
Section 9.5     Fees and Expenses.  Except as otherwise expressly provided in
this Agreement, all legal and other fees, costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such fees, costs or expenses.
 
Section 9.6     Notices.  All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been given or
made if in writing and delivered personally or sent by registered or certified
mail (postage prepaid, return receipt requested) to the parties at the following
addresses:
 
If to China Currency or ACE, to:
 
Liaoning Huaxun Security Operation Service Co., Ltd.
68 Harbin Road, Shenyang, Liaoning, China, 110002
Tel:  86-24-2252-2550
Fax:  86-24-2253-1447
 
with copies to:
 
W.L. Macdonald Law Corporation
1210 - 777 Hornby Street, Vancouver, BC
Canada, V6Z 1S4
Tel:  604-689-1022
Fax:  604-681-4760
 
If to VELV or Maneeja Noory, to:
 
264 S. La Cienega Blvd, Suite 700
Beverly Hills, CA
USA 90211
Tel: 818- 469-2193

 
24

--------------------------------------------------------------------------------

 
 
 
with copies, which shall not constitute notice, to:
 
W.L. Macdonald Law Corporation
1210 - 777 Hornby Street, Vancouver BC
Canada, V6Z 1S4
Tel:  604-689-1022
Fax:  604-681-4760
 
or to such other persons or at such other addresses as shall be furnished by any
party by like notice to the others, and such notice or communication shall be
deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 9.6 are concerned unless such changed address is located in the United
States of America and notice of such change shall have been given to such other
party hereto as provided in this Section 9.6.
 
Section 9.7     Entire Agreement.  This Agreement, together with the exhibits
hereto, represents the entire agreement and understanding of the parties with
reference to the transactions set forth herein and no representations or
warranties have been made in connection with this Agreement other than those
expressly set forth herein or in the exhibits, certificates and other documents
delivered in accordance herewith.  This Agreement supersedes all prior
negotiations, discussions, correspondence, communications, understandings and
agreements between the parties relating to the subject matter of this Agreement
and all prior drafts of this Agreement, all of which are merged into this
Agreement.  No prior drafts of this Agreement and no words or phrases from any
such prior drafts shall be admissible into evidence in any action or suit
involving this Agreement.
 
Section 9.8     Severability.  This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof.  Furthermore, in lieu of any such invalid or unenforceable
term or provision, the parties hereto intend that there shall be added as a part
of this Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible so as to be valid and enforceable.
 
Section 9.9     Titles and Headings.  The Article and Section headings contained
in this Agreement are solely for convenience of reference and shall not affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.
 
Section 9.10   Counterparts.    This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.
 
 

 
25

--------------------------------------------------------------------------------

 
 
 
Section 9.11   Convenience of Forum; Consent to Jurisdiction.  The parties to
this Agreement, acting for themselves and for their respective successors and
assigns, without regard to domicile, citizenship or residence, hereby expressly
and irrevocably elect as the sole judicial forum for the adjudication of any
matters arising under or in connection with this Agreement, and consent and
subject themselves to the jurisdiction of, the courts of the State of New York
located in County of New York, and/or the United States District Court for the
Southern District of New York, in respect of any matter arising under this
Agreement. Service of process, notices and demands of such courts may be made
upon any party to this Agreement by personal service at any place where it may
be found or giving notice to such party as provided in Section 9.5.
 
Section 9.12   Enforcement of the Agreement.  The parties hereto agree that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereto, this being in addition to any
other remedy to which they are entitled at law or in equity.
 
Section 9.13    Governing Law.  This Agreement shall be governed by and
interpreted and enforced in accordance with the laws of the State of New York
without giving effect to the choice of law provisions thereof.
 
Section 9.14   Amendments and Waivers.  Except or otherwise provided herein, no
amendment of any provision of this Agreement shall be valid unless the same
shall be in writing and signed by all of the parties hereto. No waiver by any
party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.
 
Section 9.15     Definitions.    In this Agreement, the following terms shall
have the following meaning unless the context indicates otherwise:
 
a.           “Person” means all natural persons, corporations, business trusts,
associations, companies, partnerships, limited liability companies, joint
ventures and other entities, governments, and agencies and political
subdivisions thereof;
 
b.           “Affiliate” of, or Person “Affiliated” with, a specified Person, is
a Person that directly, or indirectly through one or more intermediaries,
controls or is controlled by, or us under common control with, the Person
specified.
 
 
 

 
26

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
CHINA CURRENCY DEVELOPMENT LIMITED:




By:     /s/ Rui Tan                                              
           Mr. Rui Tan
 
 
ACE STRATEGY HOLDINGS LIMITED:
 
 
By:     /s/ Rui Tan                                              
           Mr. Rui Tan
 
 
VELVET ROPE SPECIAL EVENTS, INC.
 
 
By:     /s/ Edmund Forister   +                         
           Mr. Edmund Forister, President
 
 
MANEEJA NOORY
 
 
/s/ Maneeja Noory                                          
 
 
 
 
 
 
 
 
 
 

 
27

--------------------------------------------------------------------------------

 

 
 
SCHEDULE 1
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

 
VELV Share Issuances
 
Name
Address
Identification Number
Total Number of Pubco Shares to be issued by Pubco on Closing
Rui Tan
68 Harbin Road,
Shenyang, Liaoning,
People’s Republic
of China, 110002
210105196701193719
577,875*
Tieyu Wang
 
210102195402225318
92,460*
Donghong Yang
 
210103196010030336
73,968*
Xiaofeng Cheng
 
210102196506185714
69,345
Xin Tian
 
210102196309096632
36,984
Yuda Li
 
210103196109271519
36,984
Cheng Ma
 
210106195612064351
36,984
Feng Zhang
 
210102196509114110
31,740
Xin Hu
 
210103196110213317
31,740
Wei Li
 
210104196608100913
33,120
Qiang Zhang
 
210503196809240635
27,600
Dongsheng Yang
 
640202195601231513
27,600
Zhenfeng Wang
 
210102198211175315
27,600
Jiang Zhu
 
62292319861116001X
34,500
Hui Jiang
 
622923196006180128
34,500
TOTAL
   
1,173,000



 
 
 

 





 
 

--------------------------------------------------------------------------------

 



VELV Warrant Issuances


Name
Address
Total Number of Pubco Warrants to be issued by Pubco on Closing
Securities  Underlying Each Warrant
Vesting Date
Expiration Date
Exercise Price
Red Strike One Investment Management, Inc
12th Floor,
11 Duddell Street,
Central,
 Hong Kong
68,445
One (1) Common Pubco Share
Upon Issuance
Upon the
fourth anniversary
of the Issuance
USD$5.11
               
Total Shares
Underlying
Warrants:
 
68,445
     

 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 2a


Subscription Agreement




THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE "SUBSCRIPTION AGREEMENT")
RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO
ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").
 
NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS.
 




PRIVATE PLACEMENT SUBSCRIPTION
FOR NON U.S. SUBSCRIBERS




VELVET ROPE SPECIAL EVENTS, INC.
(the "Company")


PRIVATE PLACEMENT


INSTRUCTIONS TO SUBSCRIBER:


1.
COMPLETE the information on page 2 of this Subscription Agreement.



2.
FAX a copy of page 2 of this Subscription Agreement to Macdonald Tuskey,
attention William L. Macdonald at (604) 681-4760.



3.
COURIER the originally executed copy of the entire Subscription Agreement to
Macdonald Tuskey, counsel to the Company, to



 
Macdonald Tuskey, Corporate and Securities Lawyers
1210 – 777 Hornby Street
Vancouver, BC, Canada   V6Z 1S4
Attention: William Macdonald








 
 
 

 





 
 

--------------------------------------------------------------------------------

 

 
PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
 
VELVET ROPE SPECIAL EVENTS, INC.
 
Subject and pursuant to the attached "Terms and Conditions" of this Subscription
Agreement, including all schedules and appendices attached hereto, the
Subscriber hereby irrevocably subscribes for, and on the Closing Date, will
purchase from the Company, the following securities at the following price:


1,173,000 Shares
In Consideration of 10,000 Common Shares in the Capital Stock of China Currency
Development Limited, a Hong Kong Company, paid to the Company by ACE Strategy
Holding Limited.
The subscriber owns, directly or indirectly, the following securities of the
Company:
 

--------------------------------------------------------------------------------

[Check if applicable] The Subscriber þis an affiliate of the Company



The Subscriber directs the Company to issue, register and deliver the
certificates representing the Shares as follows:


REGISTRATION INSTRUCTIONS:
(all information below is required)
DELIVERY INSTRUCTIONS:
 
 

--------------------------------------------------------------------------------

Name to appear on certificate
 

--------------------------------------------------------------------------------

SIN/SSN/Tax ID No.
 

--------------------------------------------------------------------------------

Address of Subscriber
 
 
 
 

--------------------------------------------------------------------------------

Name and account reference, if applicable
 

--------------------------------------------------------------------------------

Contact name
 

--------------------------------------------------------------------------------

Address
 

--------------------------------------------------------------------------------

Telephone number

 
EXECUTED by the Subscriber this 31st day of December, 2010. By executing this
Agreement, the Subscriber certifies that the Subscriber and any beneficial
purchaser for whom the Subscriber is acting is resident in the jurisdiction
shown as the "Address of the Subscriber". The address of the Subscriber will be
accepted by the Company as a representative as to the address of residency for
the Subscriber.
 

 
WITNESS:
EXECUTION BY SUBSCRIBER:
 

--------------------------------------------------------------------------------

Signature of witness
 

--------------------------------------------------------------------------------

Name of witness
 

--------------------------------------------------------------------------------

Address of witness
 

--------------------------------------------------------------------------------

 
X _________________________________________________________________________
Signature of individual (if Subscriber is an individual)
 
X _________________________________________________________________________
Authorized signatory (if Subscriber is not an individual)
 

--------------------------------------------------------------------------------

Name of Subscriber (please print)
 

--------------------------------------------------------------------------------

Name of authorized signatory (please print)
ACCEPTED this _______ day of, 2010.
VELVET ROPE SPECIAL EVENTS, INC.
 
Per:
 

--------------------------------------------------------------------------------

Authorized signatory
 

--------------------------------------------------------------------------------

Address of Subscriber (residence)
 

--------------------------------------------------------------------------------

Telephone number and e-mail address
 

 
By signing this acceptance, the Company agrees to be bound by all
representations, warranties, covenants and agreements on pages 3-11 hereof.
 

 
 

--------------------------------------------------------------------------------

 

 
THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE "SUBSCRIPTION AGREEMENT")
RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO
ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").


NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS.
 
PRIVATE PLACEMENT SUBSCRIPTION
(Non U.S. Subscribers Only)
 
TO:
Velvet Rope Special Events, Inc. (the "Company")

 
Purchase of Shares
 
1.                        SUBSCRIPTION
 
1.1                      The undersigned (the "Subscriber") hereby irrevocably
subscribes for and agrees to purchase the number of shares of the Company's
common stock (the "Shares " or "Securities") as set out on page 2 of this
Subscription Agreement in consideration of  10,000 common shares in the capital
stock of China Currency Development Limited, a Hong Kong Company. (such
subscription and agreement to purchase being the "Subscription"), for the total
consideration as set out on page 2 of this Subscription Agreement (the
"Subscription Proceeds"), which Subscription Proceeds are tendered herewith, on
the basis of the representations and warranties and subject to the terms and
conditions set forth herein.
 
1.2                      The Company hereby agrees to sell, on the basis of the
representations and warranties and subject to the terms and conditions set forth
herein, to the Subscriber the Shares.  Subject to the terms hereof, the
Subscription Agreement will be effective upon its acceptance by the Company.
 
1.3                      Unless otherwise provided, all dollar amounts referred
to in this Subscription Agreement are in lawful money of the United States of
America.
 
2.                        PAYMENT
 
2.1                      The Subscription Proceeds must accompany this
Subscription Agreement and shall be delievered to the Company in accordance with
the Share Exchange Agreement dated December 31, 2010 among China Currency
Development Limited, Ace Strategy Holdings Limited, Velvet Rope Special Events,
Inc. and Maneeja Noory.  If the Subscription Proceeds are delivered to the
Company's lawyers, those lawyers are authorized to immediately deliver the
Subscription Proceeds to the Company without further authorization from the
Subscriber.


 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
2.2                      The Subscriber acknowledges and agrees that this
Subscription Agreement and any other documents delivered in connection herewith
will be held by the Company's lawyers on behalf of the Company.  In the event
that this Subscription Agreement is not accepted by the Company for whatever
reason within 60 days of the delivery of an executed Subscription Agreement by
the Subscriber, this Subscription Agreement, the Subscription Proceeds and any
other documents delivered in connection herewith will be returned to the
Subscriber at the address of the Subscriber as set forth in this Subscription
Agreement without interest or deduction.
 
3.                        QUESTIONNAIRES AND UNDERTAKINGS AND DIRECTIONS
 
3.1                      The Subscriber must complete, sign and return to the
Company one (1) executed copy of this Subscription Agreement.
 
3.2                      The Subscriber shall complete, sign and return to the
Company as soon as possible, on request by the Company, any documents,
questionnaires, notices and undertakings as may be required by regulatory
authorities, the OTC Bulletin Board, stock exchanges and applicable law.
 
4.                        CLOSING
 
4.1                      Closing of the purchase and sale of the Shares shall
occur on such date as may be determined by the Company in its sole discretion
(the "Closing Date").  The Subscriber acknowledges that Shares may be issued to
other subscribers under this offering (the "Offering") before or after the
Closing Date.  The Company, may, at its discretion, elect to close the Offering
in one or more closings, in which event the Company may agree with one or more
subscribers (including the Subscriber hereunder) to complete delivery of the
Shares and the Securities to such subscriber(s) against payment therefore at any
time on or prior to the Closing Date.
 
4.2                      The Subscriber will deliver to the Company the
Subscription Agreement and all applicable schedules and required forms, duly
executed, and payment in full for the total price of the Securities to be
purchased by the Purchaser.
 
5.                        ACKNOWLEDGEMENTS OF SUBSCRIBER
 
5.1                      The Subscriber acknowledges and agrees that:
 
 
(a)
none of the Securities have been registered under the Securities Act of 1933, as
amended (the "1933 Act"), or under any state securities or "blue sky" laws of
any state of the United States, and are being offered only in a transaction not
involving any public offering within the meaning of the 1933 Act, and, unless so
registered, may not be offered or sold in the United States or to U.S. Persons
(as defined herein), except pursuant to an effective registration statement
under the 1933 Act, or pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the 1933 Act, and in each case only
in accordance with applicable state and provincial securities laws;

 
 
(b)
the Company will refuse to register any transfer of any of the Securities not
made in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act;

 
 
(c)
the decision to execute this Subscription Agreement and purchase the Shares
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Company and
such decision is based solely upon a review of publicly available information
regarding the Company available on the website of the United States Securities
and Exchange Commission (the "SEC") available at www.sec.gov;

 
 
(d)
the Subscriber and the Subscriber's advisor(s) have had a reasonable opportunity
to review the Company Information and to ask questions of and receive answers
from the Company regarding the Offering, and to obtain additional information,
to the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information contained in the Company
Information, or any other document provided to the Subscriber;

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(e)
the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business and that all
documents, records and books pertaining to this Offering have been made
available for inspection by the Subscriber, the Subscriber's attorney and/or
advisor(s);

 
 
(f)
by execution hereof the Subscriber has waived the need for the Company to
communicate its acceptance of the purchase of the Shares pursuant to this
Subscription Agreement;

 
 
(g)
the Company is entitled to rely on the representations and warranties and the
statements and answers of the Subscriber contained in this Subscription
Agreement and the Subscriber will hold harmless the Company from any loss or
damage it may suffer as a result of the Subscriber's failure to correctly
complete this Subscription Agreement;

 
 
(h)
the Subscriber will indemnify and hold harmless the Company and, where
applicable, its respective directors, officers, employees, agents, advisors and
shareholders from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any acknowledgment,
representation or warranty of the Subscriber contained herein, or in any other
document furnished by the Subscriber to the Company in connection herewith,
being untrue in any material respect or any breach or failure by the Subscriber
to comply with any covenant or agreement made by the Subscriber to the Company
in connection therewith;

 
 
(i)
the issuance and sale of the Shares to the Subscriber will not be completed if
it would be unlawful or if, in the discretion of the Company acting reasonably,
it is not in the best interests of the Company;

 
 
(j)
the Subscriber has been advised to consult the Subscriber's own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Securities and with respect to the applicable resale restrictions, and it is
solely responsible (and the Company is not in any way responsible) for
compliance with:

 
 
(i)
any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Securities hereunder, and

 
 
(ii)
applicable resale restrictions;

 
 
(k)
the Subscriber has not acquired the Shares as a result of, and will not itself
engage in, any "directed selling efforts" (as defined in Regulation S under the
1933 Act) in the United States in respect of any of the Securities which would
include any activities undertaken for the purpose of, or that could reasonably
be expected to have the effect of, conditioning the market in the United States
for the resale of any of the Securities; provided, however, that the Subscriber
may sell or otherwise dispose of any of the Shares or the pursuant to
registration of any of the Shares pursuant to the 1933 Act and any applicable
state securities laws or under an exemption from such registration requirements
and as otherwise provided herein;

 
 
(l)
the Subscriber is outside the United States when receiving and executing this
Subscription Agreement and is acquiring the Shares as principal for its own
account, for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalization thereof, in whole or in part, and no other
person has a direct or indirect beneficial interest in such Shares;

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(m)
none of the Securities may be offered or sold to a U.S. Person or for the
account or benefit of a U.S. Person (other than a distributor) prior to the end
of the expiration of a period of one year after the date of original issuance of
the Securities;

 
 
(n)
the statutory and regulatory basis for the exemption claimed for the offer and
sale of the Shares, although in technical compliance with Regulation S, would
not be available if the offering is part of a plan or scheme to evade the
registration provisions of the 1933 Act;

 
 
(o)
none of the Securities are listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Subscriber that any
of the Securities will become listed on any stock exchange or automated dealer
quotation system, except that currently certain market makers make market in the
shares of the Company's common stock on the OTC Bulletin Board;

 
 
(p)
neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of any of the Securities;

 
 
(q)
no documents in connection with this Offering have been reviewed by the SEC or
any state securities administrators;

 
 
(r)
there is no government or other insurance covering any of the Securities; and

 
 
(s)
this Subscription Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company, and the Subscriber acknowledges and agrees that
the Company reserves the right to reject any subscription for any reason.

 
6.                        REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE
SUBSCRIBER
 
6.1                      The Subscriber hereby represents and Securities to and
covenants with the Company (which representations, warranties and covenants
shall survive the Closing Date) that:
 
 
(a)
the Subscriber is not a U.S. Person (as defined herein);

 
 
(b)
the Subscriber is not acquiring the Shares for the account or benefit of,
directly or indirectly, any U.S. Person (as defined herein);

 
 
(c)
the Subscriber is resident in the jurisdiction set out on page 2 of this
Subscription Agreement;

 
 
(d)
the Subscriber:

 
 
(i)
is knowledgeable of, or has been independently advised as to, the applicable
securities laws of the securities regulators having application in the
jurisdiction in which the Subscriber is resident (the "International
Jurisdiction") which would apply to the acquisition of the Shares,

 
 
(ii)
is purchasing the Shares pursuant to exemptions from prospectus or equivalent
requirements under applicable securities laws or, if such is not applicable, the
Subscriber is permitted to purchase the Shares under the applicable securities
laws of the securities regulators in the International Jurisdiction without the
need to rely on any exemptions,

 
 
(iii)
acknowledges that the applicable securities laws of the authorities in the
International Jurisdiction do not require the Company to make any filings or
seek any approvals of any kind whatsoever from any securities regulator of any
kind whatsoever in the International Jurisdiction in connection with the issue
and sale or resale of any of the Securities, and

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(iv)
represents and Securities that the acquisition of the Shares by the Subscriber
does not trigger:

 
 
A.
any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction, or

 
 
B.
any continuous disclosure reporting obligation of the Company in the
International Jurisdiction, and

 
the Subscriber will, if requested by the Company, deliver to the Company a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Company, acting reasonably;
 
 
(e)
the Subscriber is acquiring the Shares as principal for investment only and not
with a view to, or for, resale, distribution or fractionalization thereof, in
whole or in part, and, in particular, it has no intention to distribute either
directly or indirectly any of the Securities in the United States or to U.S.
Persons (as defined herein);

 
 
(f)
the Subscriber is outside the United States when receiving and executing this
Subscription Agreement;

 
 
(g)
the Subscriber understands and agrees not to engage in any hedging transactions
involving any of the Securities unless such transactions are in compliance with
the provisions of the 1933 Act and in each case only in accordance with
applicable state securities laws;

 
 
(h)
the Subscriber acknowledges that it has not acquired the Shares as a result of,
and will not itself engage in, any "directed selling efforts" (as defined in
Regulation S under the 1933 Act) in the United States in respect of any of the
Securities which would include any activities undertaken for the purpose of, or
that could reasonably be expected to have the effect of, conditioning the market
in the United States for the resale of any of the Securities; provided, however,
that the Subscriber may sell or otherwise dispose of any of the Shares pursuant
to registration of any of the Shares pursuant to the 1933 Act and any applicable
state securities laws or under an exemption from such registration requirements
and as otherwise provided herein;

 
 
(i)
the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;

 
 
(j)
the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or, if applicable, the constating documents
of, the Subscriber, or of any agreement, written or oral, to which the
Subscriber may be a party or by which the Subscriber is or may be bound;

 
 
(k)
the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber;

 
 
(l)
the Subscriber has received and carefully read this Subscription Agreement;

 
 
(m)
the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Securities for an indefinite period of time, and can afford
the complete loss of such investment;

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(n)
the Subscriber has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
investment in the Securities and the Company;

 
 
(o)
the Subscriber understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations, warranties,
covenants and agreements contained in this Subscription Agreement, and agrees
that if any of such acknowledgements, representations and agreements are no
longer accurate or have been breached, the Subscriber shall promptly notify the
Company;

 
 
(p)
the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the investment;

 
 
(q)
the Subscriber is purchasing the Shares for its own account for investment
purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest is such Shares, and the Subscriber has not
subdivided his interest in the Shares with any other person;

 
 
(r)
the Subscriber is not an underwriter of, or dealer in, the shares of the
Company's common stock, nor is the Subscriber participating, pursuant to a
contractual agreement or otherwise, in the distribution of the Shares;

 
 
(s)
the Subscriber has made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors and agrees that the Company will not be
responsible in anyway whatsoever for the Subscriber's decision to invest in the
Securities and the Company;

 
 
(t)
if the Subscriber is acquiring the Shares as a fiduciary or agent for one or
more investor accounts, the Subscriber has sole investment discretion with
respect to each such account, and the Subscriber has full power to make the
foregoing acknowledgements, representations and agreements on behalf of such
account;

 
 
(u)
the Subscriber is not aware of any advertisement of any of the Shares and is not
acquiring the Shares as a result of any form of general solicitation or general
advertising including advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media or broadcast over radio or
television, or any seminar or meeting whose attendees have been invited by
general solicitation or general advertising;

 
 
(v)
no person has made to the Subscriber any written or oral representations:

 
 
(i)
that any person will resell or repurchase any of the Securities,

 
 
(ii)
that any person will refund the purchase price of any of the Securities,

 
 
(iii)
as to the future price or value of any of the Securities, or

 
 
(iv)
that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities of the Company on any stock exchange or
automated dealer quotation system, except that currently certain market makers
make market in the shares of the Company's common stock on the OTC Bulletin
Board.

 
6.2                      In this Subscription Agreement, the term "U.S. Person"
shall have the meaning ascribed thereto in Regulation S promulgated under the
1933 Act and for the purpose of the Subscription Agreement includes any person
in the United States.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
7.                        ACKNOWLEDGEMENT AND WAIVER
 
7.1                      The Subscriber has acknowledged that the decision to
purchase the Shares was solely made on the Company Information.  The Subscriber
hereby waives, to the fullest extent permitted by law, any rights of withdrawal,
rescission or compensation for damages to which the Subscriber might be entitled
in connection with the distribution of any of the Shares.
 
8.                        REPRESENTATIONS AND WARRANTIES WILL BE RELIED UPON BY
THE COMPANY
 
8.1                      The Subscriber acknowledges that the acknowledgements,
representations and warranties contained herein are made by it with the
intention that they may be relied upon by the Company and its legal counsel in
determining the Subscriber's eligibility to purchase the Shares under applicable
securities legislation, or (if applicable) the eligibility of others on whose
behalf it is contracting hereunder to purchase the Shares under applicable
securities legislation.  The Subscriber further agrees that by accepting
delivery of the certificates representing the Shares, it will be representing
and warranting that the acknowledgements representations and warranties
contained herein are true and correct as of the date hereof and will continue in
full force and effect notwithstanding any subsequent disposition by the
Subscriber of such Shares.
 
9.                        RESALE RESTRICTIONS
 
9.1                      The Subscriber acknowledges that any resale of the
Securities will be subject to resale restrictions contained in the securities
legislation applicable to the Subscriber or proposed transferee.  The Subscriber
acknowledges that none of the Securities have been registered under the 1933 Act
or the securities laws of any state of the United States.  None of the
Securities may be offered or sold in the United States unless registered in
accordance with federal securities laws and all applicable state securities laws
or exemptions from such registration requirements are available.
 
10.                      LEGENDING AND REGISTRATION OF SUBJECT SECURITIES
 
10.1                    The Subscriber hereby acknowledges that upon the
issuance thereof, and until such time as the same is no longer required under
the applicable securities laws and regulations, the certificates representing
any of the Shares, will bear a legend in substantially the following form:
 
THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").
 
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN
ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE 1933 ACT.  "UNITED STATES" AND "U.S. PERSON" ARE
AS DEFINED BY REGULATION S UNDER THE 1933 ACT.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
10.2                    The Subscriber hereby acknowledges and agrees to the
Company making a notation on its records or giving instructions to the registrar
and transfer agent of the Company in order to implement the restrictions on
transfer set forth and described in this Subscription Agreement.
 
11.                      NOTICES TO RESIDENTS OF THE EUROPEAN ECONOMIC AREA
 
11.1                    In relation to each member state of the European
Economic Area (the "EEA") which has implemented Directive 2003/71/EC (the
"Prospectus Directive") (each, a "Relevant Member State"), Shares may only be
offered or sold in the Relevant Member State under the following exemptions
under the Prospectus Directive, if they have been implemented in that Relevant
Member State:
 
 
(a)
to legal entities which are authorised or regulated to operate in the financial
markets or, if not so authorised or regulated, whose corporate purpose is solely
to invest in securities;

 
 
(b)
to any legal entity which has two or more of (1) an average of at least 250
employees during the last financial year; (2) a total balance sheet of more than
€43,000,000; and (3) an annual net turnover of more than €50,000,000, as shown
in its last annual or consolidated accounts;

 
 
(c)
in any other circumstances falling within Article 3(2) of the Prospectus
Directive;



provided that no such offer of Shares shall result in a requirement for the
publication by the Company of a prospectus pursuant to Article 3 of the
Prospectus Directive.
 
12.                      COSTS
 
12.1                    The Subscriber acknowledges and agrees that all costs
and expenses incurred by the Subscriber (including any fees and disbursements of
any special counsel retained by the Subscriber) relating to the purchase of the
Shares shall be borne by the Subscriber.
 
13.                      GOVERNING LAW
 
13.1                    This Subscription Agreement is governed by the laws of
the State of New York.  The Subscriber, in its personal or corporate capacity
and, if applicable, on behalf of each beneficial purchaser for whom it is
acting, irrevocably attorns to the exclusive jurisdiction of the Courts of the
State of New York.
 
14.                      SURVIVAL
 
14.1                    This Subscription Agreement, including without
limitation the representations, warranties and covenants contained herein, shall
survive and continue in full force and effect and be binding upon the parties
hereto notwithstanding the completion of the purchase of the Shares by the
Subscriber pursuant hereto.
 
15.                      ASSIGNMENT
 
15.1                    This Subscription Agreement is not transferable or
assignable.
 
16.                      SEVERABILITY
 
16.1                    The invalidity or unenforceability of any particular
provision of this Subscription Agreement shall not affect or limit the validity
or enforceability of the remaining provisions of this Subscription Agreement.
 
17.                      ENTIRE AGREEMENT
 
17.1                    Except as expressly provided in this Subscription
Agreement and in the agreements, instruments and other documents contemplated or
provided for herein, this Subscription Agreement contains the entire agreement
between the parties with respect to the sale of the Shares and there are no
other terms, conditions, representations or warranties, whether expressed,
implied, oral or written, by statute or common law, by the Company or by anyone
else.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
18.                      NOTICES
 
18.1                    All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if mailed or transmitted
by any standard form of telecommunication.  Notices to the Subscriber shall be
directed to the address on page 2 and notices to the Company shall be directed
to it at the first page of this Subscription Agreement.
 
19.                      COUNTERPARTS AND ELECTRONIC MEANS
 
19.1                    This Subscription Agreement may be executed in any
number of counterparts, each of which, when so executed and delivered, shall
constitute an original and all of which together shall constitute one
instrument.  Delivery of an executed copy of this Subscription Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Subscription Agreement as of the date hereinafter set forth.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 2b


Warrant Agreement


Exhibit 10.7
 
Warrant


THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON THE EXERCISE HEREOF
HAVE NOT BEEN REGISTERED UNDER EITHER THE SECURITIES ACT OF 1933 (THE "ACT") OR
APPLICABLE STATE SECURITIES LAWS (THE "STATE ACTS") AND SHALL NOT BE SOLD,
PLEDGED, HYPOTHECATED, DONATED, OR OTHERWISE TRANSFERRED (WHETHER OR NOT FOR
CONSIDERATION) BY THE HOLDER EXCEPT UPON THE ISSUANCE TO THE COMPANY OF A
FAVORABLE OPINION OF COUNSEL OR SUBMISSION TO THE COMPANY OF SUCH EVIDENCE AS
MAY BE SATISFACTORY TO COUNSEL TO THE COMPANY, IN EACH SUCH CASE, TO THE EFFECT
THAT ANY SUCH TRANSFER SHALL NOT BE IN VIOLATION OF THE ACT AND THE STATE ACTS.


WARRANT TO PURCHASE 68,445 shares of common stock at an Exercise Price of $5.11
 
VELVET ROPE SPECIAL EVENTS, INC.
(a Delaware Corporation)
Not Transferable or Exercisable Except upon Conditions Herein Specified Void
after 5:00 P.M., 
This Warrant may be exercised in whole or in part at any time prior to 5:00
o'clock P.M.,
Eastern Standard Time, on December 30, 2013 for $5.11 per share.
 
Velvet Rope Special Events, Inc., a Delaware corporation (the "Company") hereby
certifies that, Red Strike One Investment Management, Inc., as the registered
holder hereof (the "Holder"), for value received, is entitled to purchase from
the Company the number of fully paid and non-assessable shares of Common Stock
of the Company (the "Shares"), stated above at the purchase price of $5.11 per
Share (the "Exercise Price") (the number of Shares and Exercise Price being
subject to adjustment as hereinafter provided) upon the terms and conditions
herein provided.
 
1. Exercise of Warrants.
 
(a) Subject to subsection (b and c) of this Section 1 and Section 11 below, upon
presentation and surrender of this Warrant Certificate, with the attached
Purchase Form duly executed, at the office of the Company’s solicitor at W.L.
Macdonald Law Corporation, 1210 - 777 Hornby Street, Vancouver, BC, Canada, V6Z
1S4 or at such other place as the Company may designate by notice to the Holder
hereof, together with a certified or bank cashier's check payable to the order
of the Company in the amount of the Exercise Price times the number of Shares
being purchased, the Company shall deliver to the Holder hereof, as promptly as
practicable, certificates representing the Shares being purchased. This Warrant
may be exercised in whole or in part; and, in case of exercise hereof in part
only, the Company, upon surrender hereof, will deliver to the Holder a new
Warrant Certificate or Warrant Certificates of like tenor entitling the Holder
to purchase the number of Shares as to which this Warrant has not been
exercised.
 
(b)  This Warrant may be exercised in whole or in part at any time prior to 5:00
o'clock P.M., Eastern Standard Time, December 31, 2013 for $5.11 per share.


2. Exchange and Transfer of Warrant. This Warrant (a) at any time prior to the
exercise hereof, upon presentation and surrender to the Company, may be
exchanged, alone or with other Warrants of like tenor registered in the name of
the Holder, for another Warrant or other Warrants of like tenor in the name of
such Holder exercisable for the same aggregate number of Shares as the Warrant
or Warrants surrendered, (b) may not be sold, transferred, hypothecated, or
assigned, in whole or in part, without the prior written consent of the Company,
which shall not be unreasonably withheld.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
3. Rights and Obligations of Warrant Holder.
 
(a) The Holder of this Warrant Certificate shall not, by virtue hereof, be
entitled to any rights of a stockholder in the Company, either at law or in
equity; provided, however, in the event that any certificate representing the
Shares is issued to the Holder hereof upon exercise of this Warrant, such Holder
shall, for all purposes, be deemed to have become the holder of record of such
Shares on the date on which this Warrant Certificate, together with a duly
executed Purchase Form, was surrendered and payment of the Exercise Price was
made, irrespective of the date of delivery of such Share certificate. The rights
of the Holder of this Warrant are limited to those expressed herein and the
Holder of this Warrant, by its acceptance hereof, consents to and agrees to be
bound by and to comply with all the provisions of this Warrant Certificate,
including, without limitation, all the obligations imposed upon the Holder
hereof by Sections 2 and 5 hereof. In addition, the Holder of this Warrant
Certificate, by accepting the same, agrees that the Company may deem and treat
the person in whose name this Warrant Certificate is registered on the books of
the Company maintained for such purpose as the absolute, true and lawful owner
for all purposes whatsoever, notwithstanding any notation of ownership or other
writing thereon, and the Company shall not be affected by any notice to the
contrary. 
 
(b) No Holder of this Warrant Certificate, as such, shall be entitled to vote or
receive distributions or to be deemed the holder of Shares for any purpose, nor
shall anything contained in this Warrant Certificate be construed to confer upon
any Holder of this Warrant Certificate, as such, any of the rights of a
stockholder of the Company or any right to vote, give or withhold consent to any
action by the Company, whether upon any recapitalization, issue of stock,
reclassification of stock, merger, conveyance or otherwise, receive notice of
meetings or other action affecting stockholders (except for notices provided for
herein), receive distributions, subscription rights, or otherwise, until this
Warrant shall have been exercised and the Shares purchasable upon the exercise
thereof shall have become deliverable as provided herein; provided, however,
that any such exercise on any date when the stock transfer books of the Company
shall be closed shall constitute the person or persons in whose name or names
the certificate or certificates for those Shares are to be issued as the record
holder or holders thereof for all purposes at the opening of business on the
next succeeding day on which such stock transfer books are open, and the Warrant
surrendered shall not be deemed to have been exercised, in whole or in part as
the case may be, until the next succeeding day on which stock transfer books are
open for the purpose of determining entitlement to distributions on the
Company's common stock.
 
4. Shares Underlying Warrants. The Company covenants and agrees that all Shares
delivered upon exercise of this Warrant shall, upon delivery and payment
therefor, be duly and validly authorized and issued, fully-paid and
non-assessable, and free from all stamp taxes, liens, and charges with respect
to the purchase thereof.  In addition, the Company agrees at all times to
reserve and keep available an authorized number of Shares sufficient to permit
the exercise in full of this Warrant.
 
5. Disposition of Warrants or Shares.
 
(a) The holder of this Warrant Certificate and any transferee hereof or of the
Shares issuable upon the exercise of the Warrant Certificate, by their
acceptance hereof, hereby understand and agree that the Warrant, and the Shares
issuable upon the exercise hereof, have not been registered under either the
Securities Act of 1933 (the "Act") or applicable state securities laws (the
"State Acts") and shall not be sold, pledged, hypothecated, donated, or
otherwise transferred (whether or not for consideration) except upon the
issuance to the Company of a favorable opinion of counsel or submission to the
Company of such evidence as may be satisfactory to counsel to the Company, in
each such case, to the effect that any such transfer shall not be in violation
of the Act and the State Acts. It shall be a condition to the transfer of this
Warrant that any transferee thereof deliver to the Company its written agreement
to accept and be bound by all of the terms and conditions of this Warrant
Certificate.  It is the Company`s intention to register the underlying shares of
the warrants on a best efforts basis.
 
(b) Until there is an effective registration statement filed with the U.S.
Securities and Exchange Commission for the Common Stock underlying the Warrant,
the stock certificates of the Company that will evidence the shares of Common
Stock with respect to which this Warrant may be exercisable will be imprinted
with conspicuous legend in substantially the following form:
 
"The securities represented by this certificate have not been registered under
either the Securities Act of 1933 (the "Act") or applicable state securities
laws (the "State Acts") and shall not be sold, pledged, hypothecated, donated or
otherwise transferred (whether or not for consideration) by the holder except
upon the issuance to the Company of
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
a favorable opinion of its counsel or submission to the company of such other
evidence as may be satisfactory to counsel of the Company, in each such case, to
the effect that any such transfer shall not be in violation of the Act and the
State Acts."
 
The Company has agreed to register the Common Stock with respect to which this
Warrant may be exercisable for distribution in accordance with the provisions of
the Act pursuant to a registration statement to be filed with the U.S.
Securities and Exchange Commission on or before March 31, 2011.
 
6. Adjustments. The number of Shares purchasable upon the exercise of each
Warrant is subject to adjustment from time to time upon the occurrence of any of
the events enumerated below.
 
(a) In case the Company shall: (i) pay a dividend in Shares, (ii) subdivide its
outstanding Shares into a greater number of Shares, (iii) combine its
outstanding Shares into a smaller number of Shares, or (iv) issue, by
reclassification of its Shares, any shares of its capital stock, the amount of
Shares purchasable upon the exercise of each Warrant immediately prior thereto
shall be adjusted so that the Holder shall be entitled to receive upon exercise
of the Warrant that number of Shares which such Holder would have owned or would
have been entitled to receive after the happening of such event had such Holder
exercised the Warrant immediately prior to the record date, in the case of such
dividend, or the effective date, in the case of any such subdivision,
combination or reclassification. An adjustment made pursuant to this subsection
(a) shall be made whenever any of such events shall occur, but shall become
effective retroactively after such record date or such effective date, as the
case may be, as to Warrants exercised between such record date or effective date
and the date of happening of any such event.
  
(b) No adjustment shall be required unless such adjustment would require an
increase or decrease of at least 1% in the number of Shares purchasable
hereunder; provided, however, that any adjustments which by reason of this
subsection (d) are not required to be made shall be carried forward and taken
into account in any subsequent adjustment. All calculations under this Section 6
shall be made to the nearest one-hundredth of a Share.
 
(c) No adjustment shall be made in any of the following cases:
 
(i) Upon the grant or exercise of stock options now or hereafter granted, or
under any employee stock option or stock purchase plan now or hereafter
authorized, to the extent that the aggregate of the number of Shares which may
be purchased under such options and the number of Shares issued under such
employee stock purchase plan is less than or equal to 10% of the number of
Shares outstanding on January 1 of the year of the grant or exercise;
 
(ii) Shares issued upon the conversion of any of the Company's convertible or
exchangeable securities;
 
(iii) Shares issued in connection with the acquisition by the Company or by any
subsidiary of the Company of 80% or more of the assets of another corporation or
entity, and Shares issued in connection with the acquisition by the Company or
by any subsidiary of the Company of 80% or more of the voting shares of another
corporation (including Shares issued in connection with such acquisition of
voting shares of such other corporation subsequent to the acquisition of an
aggregate of 80% of such voting shares), Shares issued in a merger of the
Company or a subsidiary of the Company with another corporation in which the
Company or the Company's subsidiary is the surviving corporation, and Shares
issued upon the conversion of other securities issued in connection with any
such acquisition or in any such merger; and
 
(iv) Shares issued pursuant to this Warrant and pursuant to all stock options
and warrants outstanding on the date hereof.
 
(d) Notice to Warrant Holders of Adjustment. Whenever the number of Shares
purchasable hereunder is adjusted as herein provided, the Company shall cause to
be mailed to the Holder in accordance with the provisions of this Section 6 a
notice (i) stating that the number of Shares purchasable upon exercise of this
Warrant have been adjusted, (ii) setting forth the adjusted number of Shares
purchasable upon the exercise of a Warrant, and (iii) showing in reasonable
detail the computations and the facts, including the amount of consideration
received or deemed to have been received by the Company, upon which such
adjustments are based.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
7. Fractional Shares. The Company shall not be required to issue any fraction of
a Share upon the exercise of Warrants. If more than one Warrant shall be
surrendered for exercise at one time by the same Holder, the number of full
Shares which shall be issuable upon exercise thereof shall be computed on the
basis of the aggregate number of Shares with respect to which this Warrant is
exercised. If any fractional interest in a Share shall be deliverable upon the
exercise of this Warrant, the Company shall make an adjustment therefor in cash
equal to such fraction multiplied by the Current Market Price of the Shares on
the business day next preceding the day of exercise.
 
8. Loss or Destruction. Upon receipt of evidence satisfactory to the Company of
the loss, theft, destruction, or mutilation of this Warrant Certificate and, in
the case of any such loss, theft or destruction, upon delivery of an indemnity
agreement or bond satisfactory in form, substance and amount to the Company or,
in the case of any such mutilation, upon surrender and cancellation of this
Warrant Certificate, the Company at its expense will execute and deliver, in
lieu thereof, a new Warrant Certificate of like tenor.
 
9. Survival. The various rights and obligations of the Holder hereof as set
forth herein shall survive the exercise of the Warrants represented hereby and
the surrender of this Warrant Certificate.
 
10. Notices. Whenever any notice, payment of any purchase price, or other
communication is required to be given or delivered under the terms of this
Warrant, it shall be in writing and delivered by hand delivery or United States
registered or certified mail, return receipt requested, postage prepaid, and
will be deemed to have been given or delivered on the date such notice, purchase
price or other communication is so delivered or posted, as the case may be; and,
if to the Company, it will be addressed to the address specified in Section 1
hereof, and if to the Holder, it will be addressed to the registered Holder at
its, his or her address as it appears on the books of the Company.
 
 
VELVET ROPE SPECIAL EVENTS, INC.




By:     /s/ Edmund Forister
_______________________
Edmund Forister, President
 
 
Dated: December 31, 2010
  















 




 



 
 

--------------------------------------------------------------------------------

 
 
 
 
EXHIBIT A
CASH EXERCISE FORM


DATE:                                            




TO:          VELVET ROPE SPECIAL EVENTS, INC.
 
The undersigned hereby irrevocably elects to exercise the attached Warrant
Certificate to the extent of ______________ shares of the Common Stock, of
Velvet Rope Special Events, Inc. and hereby makes payment of $____________
($5.11 x # OF WARRANTS EXERCISED) in accordance with the provisions of Section 1
of the Warrant Certificate in payment of the purchase price thereof.
 
 
INSTRUCTIONS FOR REGISTRATION OF STOCK




Name: RED STRIKE ONE INVESTMENT MANAGEMENT, INC. 
 
(Please typewrite or print in block letters)
 
12th Floor, 11 Duddell Street
Central, Hong Kong


 
 
 
By: _________________________
Signature of Record Holder


 
 
 

 


 





 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 3


VELV Charter Documents


See attached
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 4


VELV Material Agreements


See Attached
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 5


China Currency Charter Documents


See Attached
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 6


Subsidiaries of China Currency




Name of Subsidiary
Jurisdiction of Organization
Ownership
Liaoning Huaxun Security
Operation Service Co., Ltd.
People’s Republic of China
100%
Shenyang Huaxun Jiuding
Venture Technology Co., Ltd.
People’s Republic of China
100%(*)



(*) Indicates shares owned by Liaoning Huaxun Security Operation Service Co.,
Ltd.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 7


China Currency Stockholders


Name
Address
Number of China Currency Shares held before Closing
Total Number of China Currency Shares held after closing
Ace Strategy Holdings Limited
68 Harbin Road,
Shenyang, Liaoning,
People’s Republic
of China, 110002
23,306,746
0
         
Total shares:    
23,306,746
0

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 8


China Currency Financial Statements


See Attached
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 9


China Currency Material Agreements


See Attached
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 



SCHEDULE 10


China Currency Intellectual Property


None
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 
